Exhibit 10.1
PURCHASE AND SALE AGREEMENT
BY AND AMONG
TOLLGRADE COMMUNICATIONS, INC.,
a Pennsylvania corporation,
and
TOLLGRADE COMMUNICATIONS, INC.,
a Delaware corporation
(collectively, the “Seller”),
and
CHEETAH TECHNOLOGIES, L.P.
(the “Buyer”)
May 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I ASSET PURCHASE
    1  
1.1 Purchase and Sale of Assets; Assumption of Liabilities; Excluded Assets and
Excluded Liabilities
    1  
1.2 Purchase Price
    7  
1.3 Working Capital Adjustment
    7  
1.4 Allocation
    9  
1.5 The Closing
    9  
1.6. Consents to Assignment
    11  
1.7 Further Assurances
    13  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER
    13  
2.1 Organization, Qualification; Corporate Power; Capacity
    13  
2.2 Authority
    14  
2.3 Noncontravention
    14  
2.4 Financial Statements
    15  
2.5 Consents and Approvals of Governmental Entities and Others
    15  
2.6 Absence of Certain Changes
    16  
2.7 Related Party Transactions
    17  
2.8 Tax Matters
    17  
2.9 Acquired Assets
    18  
2.10 Undisclosed Liabilities
    19  
2.11 Environmental Matters
    19  
2.12 Real Property
    19  
2.13 Intellectual Property
    20  
2.14 Contracts
    21  
2.15 Litigation
    23  
2.16 Employment Matters
    23  
2.17 Employee Benefits
    23  
2.18 Legal Compliance
    25  
2.19 Permits
    25  
2.20 Brokers’ Fees
    25  
2.21 Insurance
    25  
2.22 Inventories
    25  
2.23 Warranty Claims
    26  
2.24 Product Liability
    26  
2.25 Accounts Receivable
    26  
2.26 No Fraudulent Intent
    26  
2.27 Absence of Sensitive Payments
    27  
2.28 No Prior Sale or Licensing of Acquired Assets
    27  
2.29 Customers and Suppliers
    27  
2.30 Disclosure
    27  

i



--------------------------------------------------------------------------------



 



                Page  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYER
    27  
3.1 Organization
    27  
3.2 Authority
    27  
3.3 Noncontravention
    28  
3.4 Litigation
    28  
3.5 Solvency
    28  
3.6 Brokers’ Fees
    28  
3.7 Financial Ability
    28  
3.8 Buyer’s Acknowledgments and Agreements
    29  
 
       
ARTICLE IV EMPLOYEES AND EMPLOYEE BENEFITS
    29  
4.1 Definition of Active Employees
    29  
4.2 Potential Employees; Hired Employees and Retained Employees
    29  
4.3 Employee Related Obligations and Liabilities
    30  
4.4 No Transfer of Assets
    30  
4.5 Severance Payments
    30  
4.6 Certain Non Competition Agreements with Seller Retained Employees
    31  
 
       
ARTICLE V COVENANTS
    31  
5.1 Access to Information; Record Retention; Cooperation
    31  
5.2 Web Site Content
    32  
5.3 Conduct of Business Until Closing
    32  
5.4 Access Pending Closing
    33  
5.5 Employees
    34  
5.6 Taxes
    34  
5.7 Supplemental Disclosure
    34  
5.8 Restrictive Covenants
    34  
5.9 Names
    36  
5.10 Exclusive Dealing
    36  
5.11 Oracle Agreement(s)
    36  
 
       
ARTICLE VI CONDITIONS PRECEDENT TO CLOSING
    37  
6.1 General Conditions
    37  
6.2 Additional Conditions to Obligations of Seller
    37  
6.3 Additional Conditions to the Obligations of Buyer
    37  
 
       
ARTICLE VII INDEMNITY AND SURVIVAL
    38  
7.1 Buyer’s Indemnity
    38  
7.2 The Seller’s Indemnity
    39  
7.3 Third Party Claims; Procedure
    40  
7.4 Direct Claims
    41  
7.5 Survival of Representations and Warranties and Time Limitation on
Indemnification
    41  
7.6 Limitation on Indemnity
    42  
7.7 Scope of Representations and Warranties of the Parties
    42  
7.8 No Consequential or Special Damages; No Multiplier
    43  

ii



--------------------------------------------------------------------------------



 



                Page  
 
       
7.9 Exclusive Remedy
    43  
 
       
ARTICLE VIII MISCELLANEOUS
    43  
8.1 Press Releases and Announcements
    43  
8.2 No Third Party Beneficiaries
    43  
8.3 Action to be Taken by Affiliates
    44  
8.4 Entire Agreement
    44  
8.5 Succession and Assignment
    44  
8.6 Notices
    44  
8.7 Amendments and Waivers
    45  
8.8 Severability
    46  
8.9 Expenses
    46  
8.10 Specific Performance
    46  
8.11 Governing Law
    46  
8.12 Termination; Effect of Termination
    46  
8.13 Bulk Transfer Laws
    47  
8.14 Disclosure Schedule
    47  
8.15 Construction
    47  
8.16 Waiver of Jury Trial
    48  
8.17 Incorporation of Exhibits and Schedules
    48  
8.18 Counterparts and Electronic Signature
    48  
8.19 Definitions
    48  

 iii

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
May 1, 2009 by and among TOLLGRADE COMMUNICATIONS, INC., a Pennsylvania
corporation (“Operating Company”), TOLLGRADE COMMUNICATIONS, INC., a Delaware
corporation (“IP Owner”) (collectively, the “Seller”), and CHEETAH TECHNOLOGIES,
L.P., a Pennsylvania limited partnership (the “Buyer”). The Seller and the Buyer
are referred to individually herein as a “Party” and collectively herein as the
“Parties.”
INTRODUCTION
     1. The Operating Company is engaged in the business of manufacturing,
distributing, developing, marketing and selling transponder-based power supply
and fiber node status monitoring systems, including hardware and software, to
the cable industry (the “Business”);
     2. The IP Owner owns certain intellectual property which is used in
connection with the Business; and
     3. The Buyer desires to purchase from the Seller, and the Seller desires to
sell to the Buyer, substantially all of their assets relating to the Business
(other than assets specifically excluded pursuant hereto), subject to the
assumption only of the Assumed Liabilities as set forth herein (and no other
liabilities of either Seller) and upon the terms and subject to the conditions
set forth herein.
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:
ARTICLE I
ASSET PURCHASE
     1.1 Purchase and Sale of Assets; Assumption of Liabilities; Excluded Assets
and Excluded Liabilities.
          (a) Transfer of Assets. On the basis of the representations,
warranties, covenants and agreements set forth herein, as of the Closing but
effective as of the Effective Time, the Seller shall sell, convey, assign,
transfer and deliver to the Buyer, and the Buyer shall purchase and acquire from
the Seller, free and clear of all Security Interests, except for the permitted
liens set forth in Schedule 1.1(a) (the “Permitted Liens”, and, for the
avoidance of doubt, all Permitted Liens shall be Excluded Liabilities and shall
remain the responsibility of Seller and shall be paid, performed and discharged
by Seller when due) all of the Seller’s right, title and interest in and to the
following assets, properties and rights held by Seller in connection with the
operation of the Business, other than Excluded Assets (as defined in
Section 1.1(b)) (collectively, the “Acquired Assets”), which Acquired Assets are
comprised of the following:

 



--------------------------------------------------------------------------------



 



               (i) all inventory, spare parts, supplies, works in progress, raw
materials, finished goods and last-buy component parts, and, to the extent
permitted by law, an assignment of all related manufacturer warranties,
guarantees and indemnities, all of which are as listed or further described on
Schedule 1.1(a)(i) (collectively, the “Inventory”);
               (ii) the computers (including, if assignable pursuant to the
license Contracts relating thereto, all Software loaded on such machines),
equipment, furniture, furnishings, fixtures, machinery, vehicles, tools and
tooling equipment and other tangible personal property, all of which are listed
on Schedule 1.1(a)(ii) (collectively “Equipment”);
               (iii) the rights under all contracts, purchase orders,
agreements, licenses, leases, commitments, instruments, understandings and
arrangements in each case as amended, supplemented, waived or otherwise modified
(each, a “Contract”), all of which are listed on Schedule 1.1(a)(iii) (the
“Assigned Contracts”);
               (iv) any and all of Seller’s rights in (A) the United States and
foreign patents (including design patents, industrial designs and utility
models) and patent applications (including patent disclosures, reissues,
divisions, continuations-in-part and extensions), inventions and improvements
thereto, all of which are listed on Schedule 1.1(a)(iv); (B) United States and
foreign trademarks, service marks, certification marks, tradenames, domain
names, trade dress and registrations and applications for registrations, which
are listed on Schedule 1.1(a)(iv); (C) the United States and foreign copyrights
and registrations thereof relating to the Business, which are listed on
Schedule 1.1(a)(iv); (D) inventions, processes, designs, formulae, trade
secrets, manufacturing, engineering and technical drawings, product industrial
models, specifications, technical information, technology, know-how, processes,
quality control data, and other confidential business information relating to
the Business; (E) the Software, including all source code and object code
versions thereof held by the Seller (excluding any open source code or free
software), in any and all forms and media, whether recorded on paper, magnetic
media or other electronic or non-electronic media (including data and recorded
documentation, user manuals, training materials, flow charts, diagrams,
descriptive tests and programs computer printouts, underlying tapes, computer
databases and similar items) and computer applications and operating programs,
which are listed on Schedule 1.1(a)(iv); (F) licenses of any of the foregoing,
all of which are listed in Schedule 1.1(a)(iv); (G) the content of websites to
the extent relating to the operation of the Business; and (H) all other
intellectual property of Seller used in the Business as currently operated
including, but not limited to, all names and tradenames (excluding the names
“Tollgrade” and “Lighthouse”), marks and trade dress which are not registered
(collectively, “Intellectual Property”); and all rights thereunder or in respect
thereof, including, without limitation, all rights to sue for and remedies
against past, present and future infringement of all Intellectual Property, and
rights of priority and protection of interests therein under the laws of any
jurisdiction worldwide and all tangible embodiments (together with all
Intellectual Property rights included in the other clauses of this Section 1.1,
collectively the “Seller Intellectual Property”);
               (v) all Business products under research or development prior to
or on the Closing Date (as defined in Section 1.5(a)), all of which are listed
on Schedule 1.1(a)(v),

2



--------------------------------------------------------------------------------



 



and all right, title and interest of the Seller in or to any prototypes,
enhancements, improvements, or other tangible work product, technology or
process developed, created or otherwise acquired in connection with the design,
research and development, implementation, market research or marketing of the
products of the Business (collectively the “Technical Information”);
               (vi) all Permits issued by any Governmental Entity (all of which
are listed on Schedule 1.1(a)(vi)), to the extent that the transfer of such
Permits is permitted by applicable Laws;
               (vii) all books and records (other than stock record books and
corporate minute books), accounts, manuals, ledgers, files, documents,
correspondence, studies, payroll and financial information, reports and other
printed or written materials of Seller to the extent related to the Business or
the Acquired Assets, in any form or medium, wherever located, including, without
limitation, procurement and customer specifications, advertising materials,
catalogs, price lists, mailing lists, lists of present and prospective
customers, customer service records, credit records, distribution lists,
photographs, production data, sales and promotional materials and records,
purchasing materials and records, quality control records and procedures,
blueprints and media materials, subject to any restrictions imposed by
applicable Laws on the transfer of files and other materials related to
classified programs (the “Books and Records”);
               (viii) all rights to causes of action, lawsuits, judgments,
claims and demands of the Seller relating exclusively to the ownership, use,
function or value of any Acquired Asset, whether by way of counterclaim or
otherwise;
               (ix) all guarantees, warranties, indemnities or similar rights in
favor of the Seller relating exclusively to the Acquired Assets;
               (x) the accounts receivable of and other similar rights of Seller
to receive payment from a person or entity arising out of sales of the products
and services of the Business, all of which accounts receivable and other similar
rights of Seller are listed or described in reasonable detail on
Schedule 1.1(a)(x) (the “Accounts Receivable”);
               (xi) all rights to insurance claims, related refunds and proceeds
to the extent arising from or related to the Acquired Assets and the Assumed
Liabilities (as defined in Section 1.1(c));
               (xii) all goodwill associated with the Business and the Acquired
Assets, together with the right to represent to third parties that the Buyer is
the successor to the Business and the Acquired Assets;
               (xiii) the prepaid expenses listed on Schedule 1.1(a)(xiii) (the
“Prepaid Expenses”);
               (xiv) all Open Orders as of the Effective Time;

3



--------------------------------------------------------------------------------



 



               (xv) the intellectual property rights to be granted to Buyer
under the Trademark License and Software Sublicense Agreement to be entered into
by the Parties pursuant to Section 1.5(b)(xvii).
          (b) Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Acquired Assets shall not include any of the following assets,
all of which shall be retained by Seller (each, an “Excluded Asset”):
               (i) all cash and cash equivalents or similar investments, bank
accounts, commercial paper, certificates of deposit, Treasury bills and other
marketable securities, as well as the notes receivable listed on
Schedule 1.1(b)(i);
               (ii) all assets, properties or rights listed on
Schedule 1.1(b)(ii);
               (iii) all rights to insurance claims, related refunds and
proceeds to the extent arising from or related to the Excluded Assets or the
Excluded Liabilities (as defined in Section 1.1(d));
               (iv) all rights which accrue or will accrue to the benefit of the
Seller under this Agreement or the Ancillary Agreements (as defined in
Section 1.5(b));
               (v) all rights relating to refunds or recoupment of Taxes (as
defined in Section 2.7) of the Seller, including rights under any legal or
administrative proceedings relating thereto, whether or not yet commenced;
               (vi) all actions, claims, causes of action, rights of recovery,
choses in action and rights of setoff of any kind arising before, on or after
the Closing relating to the items set forth in this Section 1.1(b) or to any
Excluded Liabilities;
               (vii) all corporate records of Seller, including, but not limited
to, stockholder records, stock records, stock transfer journals, and board of
directors and stockholder minutes;
               (viii) all books, records, accounts, ledgers, files, documents,
correspondence, studies, Tax Returns (as defined in Section 2.7), payroll and
financial information, reports and other printed or written materials to the
extent related to any Excluded Assets or Excluded Liabilities;
               (ix) all employment-related contracts with employees of Seller,
all Business Benefit Plans and any other assets of Seller which are associated
with employment of its employees; and
               (x) all assets, properties or rights of Seller not otherwise
specifically set forth in Section 1.1(a) hereof.

4



--------------------------------------------------------------------------------



 



The Parties acknowledge and agree that the Excluded Assets shall not include
(A) assets that are necessary for the ongoing operation and support of the
Seller Intellectual Property, or (B) solely with respect to the manufacture,
distribution, marketing, sale and support of the commercial products of the
Business, (i) assets that cannot be obtained from any other source or supplier
regardless of cost, (ii) assets that are non-replaceable, or (iii) assets for
which no other item can be substituted as a functional equivalent; and Seller
further acknowledges and agrees that to the extent the Excluded Assets include
any asset described in the foregoing (A) or (B), any and all benefit expected to
be obtained by Buyer from such assets shall be provided by Seller to Buyer
pursuant to the Transition Services Agreement or Section 1.6 hereof.
          (c) Assumed Liabilities. On and subject to the terms and conditions
set forth in this Agreement, as additional consideration for the Acquired
Assets, on the Closing Date Buyer shall undertake, assume, perform and otherwise
pay, satisfy and discharge, and hold Seller harmless from the following
liabilities and obligations of Seller relating to the Business:
               (i) the liabilities and obligations associated with the Acquired
Assets arising or to be performed on or after the Effective Time;
               (ii) the liabilities and obligations arising or to be performed
on or after the Effective Time pursuant to Assigned Contracts (except to the
extent such obligations accrued or become due in accordance with the terms of
the Assigned Contract on or before the Effective Time);
               (iii) the liabilities and obligations arising or to be performed
pursuant to (A) Pre-closing Warranty Claims up to a maximum amount of Six
Hundred Thirty-eight Thousand Four Hundred Seventy-two US Dollars (US$638,472),
and (B) all Post-closing Warranty Claims;
               (iv) the liabilities and obligations pursuant to Product
Liability, but only to the extent caused by or attributable to products
manufactured, sold or distributed, or services performed or rendered by or on
behalf of Buyer or any of Buyer’s agents on or after the Effective Time; and
               (v) the liabilities and obligations set forth on the Latest
Balance Sheet.
          (d) Excluded Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, Buyer will not assume or in any way become liable
for, and Seller shall retain, all of Seller’s and its Affiliates’ debts,
liabilities and obligations of any nature whatsoever (other than the Assumed
Liabilities), whether accrued, absolute or contingent, whether known or unknown,
whether due or to become due, including, without limitation, the following (the
“Excluded Liabilities”):
               (i) the liabilities or obligations of Seller to any of their
respective stockholders with respect to dividends, distributions to their
respective stockholders in liquidation, redemptions of stock or otherwise;

5



--------------------------------------------------------------------------------



 



               (ii) liabilities or obligations of Seller arising out of any
transactions occurring, or liabilities or obligations incurred, except to the
extent expressly assumed by Buyer pursuant to Section 1.1(c) hereof;
               (iii) any liabilities or obligations of Seller for expenses,
Taxes or fees incident to or arising out of the negotiation, preparation,
approval or authorization of this Agreement or the consummation of the
transactions contemplated hereby, including, without limitation, all of Seller’s
(i) attorney’s and accountant’s fees, (ii) all broker’s and finder’s fees, and
(iii) any commissions payable to any party by Seller;
               (iv) any liabilities or obligations of Seller under or arising
out of this Agreement;
               (v) liabilities or obligations against which Seller is insured or
otherwise indemnified or which would have been covered by insurance (or
indemnification) but for a claim by the insurer (or the indemnitor) that the
insured (or the indemnitee) had breached its obligations under the policy of
insurance (or the contract of indemnity) or had committed fraud in the insurance
application or in entering unto the indemnity agreement;
               (vi) any liabilities or obligations of the Business to Seller or
any Affiliate of Seller;
               (vii) any liabilities and obligations of Seller to indemnify its
officers, directors, employees or agents;
               (viii) all Taxes imposed on Seller (including any Taxes of any
other corporation) and any Taxes assessed against Seller by virtue of its status
as a member of any consolidated group of which such other corporation was also a
member;
               (ix) all liabilities and obligations of Seller relating to any
collective bargaining agreement by and between Seller and any certified
collective bargaining unit;
               (x) all liabilities and obligations arising under or imposed
pursuant to Environmental Laws, whether or not attributable (A) to actions or
failures to act by Seller, with respect to the ownership of, operation of, or
properties utilized in connection with, the Business at any time prior to the
Effective Time, or (B) to any property being transferred or leased to Buyer
pursuant to this Agreement;
               (xi) all of Seller’s liabilities and obligations for employee
benefits of the Business; and
               (xii) all other liabilities or obligations of Seller arising out
of its conduct of the Business prior to the Effective Time, including without
limitation, Permitted Liens; Pre-closing Warranty Claims in excess of Six
Hundred Thirty-eight Thousand Four Hundred Seventy-two US Dollars (US$638,472);
liabilities or obligations related to the infringement by any Seller of any
intellectual property of another Person; liabilities or obligations of Seller

6



--------------------------------------------------------------------------------



 



relating to any Environmental Laws; and any liabilities or obligations related
to any lawsuit, cause of action, litigation or legal proceeding with respect to
any losses, occurrences or events occurring prior to the Effective Time, whether
commenced prior to or after the Effective Time, except for those liabilities or
obligations constituting a part of the Assumed Liabilities.
     1.2 Purchase Price. In consideration for the sale and transfer of the
Acquired Assets, the Buyer shall assume the Assumed Liabilities as provided in
Section 1.1(c) and shall pay to the Seller the aggregate amount of Three Million
One Hundred Fifty Thousand US Dollars (US$3,150,000) (the “Purchase Price”),
subject to adjustment pursuant to Section 1.3. In accordance with
Section 1.5(b), at the Closing, the Purchase Price shall be delivered as
follows: (a) by wire transfer from the Buyer to the Seller in the amount of Two
Million Seven Hundred Fifty Thousand US Dollars (US$2,750,000); and (b) if
applicable, execution and delivery by the Buyer of a secured promissory note
(the “Note”) in the amount of Four Hundred Thousand US Dollars (US$400,000),
together with interest thereon, which shall be in the form of Exhibit F attached
hereto and made a part hereof, and which shall be subordinated to the Buyer’s
institutional lender on terms satisfactory to such lender in its reasonable,
sole discretion.
     1.3 Working Capital Adjustment.
          (a) For the purposes of this Section 1.3, the following words, terms
and phrases shall have the following meanings:
     “Closing Date Adjustment” shall mean the adjustment to the Purchase Price
amount payable at Closing, as determined pursuant to Section 1.3(b).
     “Net Working Capital” means the excess of (i) the current assets of the
Business as of the Closing Date over (ii) the current liabilities of the
Business as of the Closing Date, all determined in accordance with the
Accounting Standards.
     “Target Working Capital” means Three Million US Dollars (US$3,000,000), as
determined as of the date of, and based on, the Latest Balance Sheet.
     “Working Capital Statement” means a statement setting forth the Net Working
Capital of the Business, which shall be prepared in accordance with the
Accounting Standards.
          (b) On the Closing Date, Seller shall deliver to Buyer the Working
Capital Statement certified by Seller, including a certification of the Net
Working Capital. Based on such Working Capital Statement, an adjustment shall be
made to the Purchase Price amount payable at Closing, as follows:
               (i) If the Net Working Capital amount set forth in the Working
Capital Statement is greater than the Target Working Capital, the Purchase Price
payable at Closing shall be increased on a dollar-for dollar basis by the amount
of such excess, but only if Net Working Capital as set forth in the Working
Capital Statement exceeds the Target Working Capital by Twenty-Five Thousand
Dollars ($25,000) (the “Adjustment Collar”) or more. Such excess amount shall be
paid by Buyer at the Closing by wire transfer.

7



--------------------------------------------------------------------------------



 



               (ii) If the Net Working Capital amount set forth in the Working
Capital Statement is less than the Target Working Capital, the Purchase Price
payable at Closing shall be decreased on a dollar-for-dollar basis by the amount
of such deficit, but only if Net Working Capital as set forth in the Working
Capital Statement is less than the Target Working Capital by the Adjustment
Collar or more. The amount of such deficit shall be deducted from the cash
portion of the Purchase Price described in Section 1.2(a).
          (c) Within ninety (90) days after the Closing Date, Buyer shall
prepare (in accordance with the Accounting Standards) and deliver to Seller a
balance sheet of the Business as of the close of business on the Closing Date
(“Buyer’s Balance Sheet”), which includes (i) a calculation of Net Working
Capital, (ii) any adjustment to the Purchase Price based on such calculation
(the “Post-closing Adjustment”), which adjustment shall be determined in the
same manner prescribed under Section 1.3(b), and (iii) the difference, if any,
between the Post-closing Adjustment amount and the Closing Date Adjustment
amount. The calculations to be made pursuant to Sections 1.3(c)(ii) and (iii)
above shall take into account that no Purchase Price Adjustment is to occur if
Net Working Capital is within the Adjustment Collar.
          (d) Seller shall be deemed to have accepted Buyer’s Balance Sheet and
the Post-closing Adjustment on the thirtieth (30th) day after delivery thereof
if Seller does not give Buyer written notice of its objection by the close of
business on such day. If Seller does not object to the Post-closing Adjustment
within such thirty-day period, and the difference between the Post-closing
Adjustment amount and the Target Working Capital amount is equal to or greater
than Twenty-five Thousand US Dollars (US$25,000), then Seller shall pay to
Buyer, or Buyer shall pay to Seller, as applicable, the entire amount of the
difference between the Post-closing Adjustment amount and the Target Working
Capital amount taking into account payments, if any, made pursuant to the
Closing Date Adjustment. Such amount shall be paid in cash or by wire transfer
of immediately available funds within thirty (30) days after the date of
delivery of Buyer’s Balance Sheet to Seller. The Parties agree that, in the
event the difference between the Post-closing Adjustment amount and the Target
Working Capital amount, as reflected on Buyer’s Balance Sheet, is less than
Twenty-five Thousand US Dollars (US$25,000), no adjustment to the Purchase Price
amount shall be made hereunder.
          (e) If Seller objects to the Post-closing Adjustment, it shall notify
Buyer in writing within thirty (30) days following delivery of Buyer’s Balance
Sheet to Seller, setting forth in specific detail the bases for its objection
and its proposal for any adjustments to the Post-closing Adjustment. Buyer and
Seller shall use their best efforts to reach agreement as to any proposed
adjustment or that no adjustment is necessary. If agreement is reached as to all
proposed further adjustments, the parties shall make such adjustments and the
Post-closing Adjustment shall be based thereon. If Buyer and Seller are unable
to reach agreement within thirty (30) days, they shall engage McCrory & McDowell
LLC, having an address at One Riverfront Center, 20 Stanwix Street, Pittsburgh,
Pennsylvania (the “Independent Auditor”) to (i) review the proposed adjustments
as to which agreement has not been reached and (ii) make a determination as to
the resolution of the proposed adjustments to cause the Post-closing Adjustment
to have been properly prepared in accordance with the provisions of this
Agreement. All resolutions shall represent either (x) agreement with the
position taken by Buyer or Seller or

8



--------------------------------------------------------------------------------



 



(y) a compromise of such positions. The determination by the Independent Auditor
shall be final, conclusive and binding upon Buyer and Seller. Thereafter, Seller
shall pay to Buyer, or Buyer shall pay to Seller, as applicable, not later than
ten (10) days following the determination of the adjustments by the Independent
Auditor, by wire transfer, an amount equal to the difference between the
Post-closing Adjustment amount, as determined by the Independent Auditor, and
the Closing Date Adjustment amount. Any costs incurred in resolving such
disagreement shall be borne equally by the parties.
     1.4 Allocation. The Buyer and the Seller agree to allocate the Purchase
Price among the Acquired Assets for all purposes (including financial accounting
and Tax purposes) in accordance with the allocation schedule to be prepared
jointly by the Buyer and the Seller within thirty (30) days following the later
of (i) the date of Seller’s acceptance of Buyer’s Balance Sheet or (ii) the
resolution of any adjustments to the Post-closing Adjustment amount by the
Independent Auditor. Thereafter, the Parties shall make consistent use of the
allocation, fair market value and useful lives agreed to by the Seller and the
Buyer for all Tax purposes and in all filings, declarations and reports with the
U.S. IRS in respect thereof, including the reports required to be filed under
Section 1060 of the Code.
     1.5 The Closing.
          (a) Time and Location. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Eckert Seamans
Cherin & Mellott, LLC on the later of (a) May 15, 2009 and (b) ten (10) Business
Days following satisfaction or waiver of all of the conditions set forth in
Article VI hereof (the “Closing Date”). The Closing shall be effective as of
11:59 p.m. on the day immediately prior to the Closing Date (the Effective
Time”), and Buyer shall be deemed to have acquired the Acquired Assets and to
have assumed the Assumed Liabilities as of such Effective Time. For the purposes
of this Agreement, a “Business Day” shall be any day other than (i) a Saturday
or Sunday, or (ii) a day on which banking institutions located in Pittsburgh,
Pennsylvania are permitted or required by law to remain closed.
          (b) Actions at the Closing. At the Closing:
               (i) the Seller shall execute and deliver the Bill of Sale in the
form attached hereto as Exhibit A;
               (ii) the Seller shall execute and deliver the Trademark
Assignment in the form attached hereto as Exhibit B;
               (iii) the Seller shall execute and deliver a Copyright Assignment
in the form attached hereto as Exhibit C;
               (iv) the Seller shall execute and deliver a Patent Assignment in
the form attached hereto as Exhibit D;

9



--------------------------------------------------------------------------------



 



               (v) the Seller shall execute and deliver a Subordination
Agreement in such form as may be reasonably satisfactory to the Buyer’s lender;
               (vi) the Seller and the Buyer shall execute and deliver such
other instruments of conveyance as the Buyer may reasonably request in order to
effect the sale, transfer, conveyance and assignment to the Buyer of good and
valid ownership of the Acquired Assets;
               (vii) the Seller and the Buyer shall execute and deliver the
Assignment and Assumption Agreement in the form attached hereto as Exhibit E;
               (viii) the Buyer and the Seller shall execute and deliver such
other instruments as the Seller may reasonably request in order to effect the
assumption by the Buyer of the Assumed Liabilities;
               (ix) the Seller shall deliver to the Buyer all the Books and
Records relating to the Acquired Assets or the Business;
               (x) the Buyer shall pay to the Seller the Purchase Price (subject
to adjustment pursuant to Section 1.3(b) hereof) as follows: (1) payment of Two
Million Seven Hundred Fifty Thousand US Dollars (US$2,750,000) in immediately
available funds by wire transfer into an account designated by the Seller; and
(2) execution and delivery of the Note in the form attached hereto as Exhibit F;
               (xi) the Seller shall deliver to the Buyer, or otherwise put the
Buyer in possession and control of, (A) all of the Acquired Assets of a tangible
nature free and clear of all Security Interests, except for Permitted Liens; and
(B) the original execution copies, if available or required by applicable Laws,
or copies of all of the Acquired Assets that are embodied in writing;
               (xii) the Seller shall deliver (or cause to be delivered) to the
Buyer the following certificates, instruments and documents:
                    (A) all of the Third Party Consents listed on
Schedule 1.5(b)(xii)(A) (the “Required Consents”), which shall be in writing and
in a form reasonably satisfactory to Buyer;
                    (B) releases of all Security Interests on the Acquired
Assets except for Permitted Liens;
                    (C) a certificate dated as of a date not earlier than seven
(7) days prior to the Closing Date as to the good standing of the Seller in the
Commonwealth of Pennsylvania and in all other United States jurisdictions where
the Seller is required to register as a foreign corporation;

10



--------------------------------------------------------------------------------



 



                    (D) a certificate of the Secretary or another executive
officer of the Seller, dated as of the Closing Date, and certifying as to the
incumbency of officers, the adoption of authorizing resolutions and other
matters that are reasonably necessary in connection with the Closing and that
the conditions to be satisfied by Seller pursuant to Section 6.3 below are
satisfied in all respects; and
                    (E) the Permits required for the operation of the Business,
all of which shall have been validly transferred to Buyer, other than Permits
that are not permitted to be transferred by applicable Laws;
               (xiii) the Buyer shall deliver (or cause to be delivered) to the
Seller a certificate of the Secretary or another executive officer of the Buyer,
dated as of the Closing Date, and certifying as to the incumbency of officers,
the adoption of authorizing resolutions and other matters that are reasonably
necessary in connection with the Closing and that the conditions to be satisfied
by Buyer pursuant to in Section 6.2 below are satisfied in all respects; and
               (xiv) the Parties shall have delivered to each other copies of
all registrations, filings, notices, consents and approvals with or to
Governmental Entities in connection with the transactions contemplated hereby
(the “Governmental Filings”), all of which Governmental Filings are listed on
Schedule 1.5(b)(xiv);
               (xv) the Operating Company and the Buyer shall execute and
deliver to each other a Transition Services Agreement in the form attached
hereto as Exhibit G;
               (xvi) the Operating Company and the Buyer shall execute and
deliver to each other a Security Agreement in the form attached hereto as
Exhibit H;
               (xvii) the Seller shall have terminated any and all
employment-related agreements between the Seller and each Hired Employee and
shall have executed and delivered to Buyer, with respect to each Hired Employee,
a waiver and release in the form attached hereto as Exhibit I which releases the
Hired Employees from their obligations under such employment-related agreements,
so that the Hired Employees may accept employment with Buyer;
               (xviii) the Seller and Buyer shall execute and deliver to each
other a Trademark License and Software Sublicense Agreement in the form attached
hereto as Exhibit J to permit Buyer to use the Seller mark “Lighthouse” in
connection with the manufacture, marketing and sale of certain products of the
Business;
               (xix) the Parties shall execute and deliver to each other a
cross-receipt evidencing the transactions referred to above.
The agreements and instruments referred to in clauses (i) through (xix) above
are referred to herein as the “Ancillary Agreements.”
     1.6. Consents to Assignment.

11



--------------------------------------------------------------------------------



 



          (a) Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an attempt or agreement to assign or transfer any
Assigned Contract or Permit, or any claim, right or benefit arising thereunder
or resulting therefrom or to undertake to make a Governmental Filing, if an
attempted assignment or transfer thereof or an undertaking to make a filing,
which by its terms or under any Laws is nonassignable without the consent,
approval or acknowledgement of a third party thereto or of the issuing
Governmental Entity, unless and until such consent, approval or acknowledgment
shall have been obtained. The Parties agree to use all reasonable efforts and to
cooperate and provide each other with reasonable assistance, to do all thing
necessary or appropriate to obtain such consents, approvals and acknowledgements
so that all right, title and interest of Seller with respect to the applicable
asset or obligation shall be novated or assigned to Buyer effective as of the
Closing.
          (b) If such consent, approval, acknowledgement or filing (a “Deferred
Consent”) is not obtained at or prior to the Closing, or if an attempted
assignment or transfer thereof would be ineffective or would affect the rights
thereunder so that the Buyer would not receive all such rights from and as of
the Closing, then, in each such case, (i) the Assigned Contract, Permit or
Governmental Filing to which such Deferred Consent relates (a “Deferred Item”)
shall be excluded from the definition of Acquired Assets (without any reduction
in the Purchase Price) only for such period of time until the such Deferred
Consent shall have been obtained, (ii) from and after the Closing, the Seller
and the Buyer will cooperate, in all reasonable respects, to obtain such
Deferred Consent as soon as reasonably practicable after the Closing, and
(iii) until such Deferred Consent is obtained, the Seller and the Buyer will
cooperate, in all reasonable respects, to provide to the Buyer, whether through
a subcontracting arrangement or otherwise, the benefits under the Deferred Item
to which such Deferred Consent relates (with the Buyer entitled to all the gains
and responsible for all the losses, Taxes, liabilities and/or obligations
thereunder). All such Deferred Items shall be held by Seller for the benefit of
Buyer and the covenants and obligations thereunder shall be performed by Buyer
in such Seller’s name and all benefits and obligations existing thereunder shall
be for Buyer’s account. Seller shall take or cause to be taken such actions in
its name or otherwise as Buyer may reasonably request so as to provide Buyer
with the benefits of the Deferred Item and to effect collection of money or
other consideration that becomes due and payable under the Deferred Item, and
Seller shall promptly pay over to Buyer all money or other consideration
received by it in respect of all Deferred Items. As of and from the Closing
Date, Seller authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Deferred Items, to perform all the obligations and receive all the
benefits of Seller under the Deferred Items.
          (c) Each Party shall bear its own costs in connection with obtaining
all Deferred Consents. Neither Party shall have any obligation to make any
economic concession to a third party as a condition to obtaining a Deferred
Consent.
          (d) Nothing in this Section 1.6 shall be deemed to affect, modify, or
release Seller from its obligations under Section 1.5(b)(xii)(A), the
performance of which is a condition precedent to Buyer’s obligation to
consummate the transactions contemplated hereby, as set forth in Section 6.3
hereof.

12



--------------------------------------------------------------------------------



 



     1.7 Further Assurances. At any time and from time to time after the Closing
Date, as and when requested by any Party hereto and at such Party’s expense, the
other Party or Parties shall promptly execute and deliver, or cause to be
executed and delivered, all such documents, instruments and certificates and
shall take, or cause to be taken, all such further or other actions as are
necessary to evidence and effectuate the transactions contemplated by this
Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller represents and warrants to the Buyer that the statements
contained in this Article II are true and correct as of the date hereof and as
of the Closing Date, except as set forth in the Disclosure Schedule comprised of
the various Schedules described in this Agreement and attached hereto as
provided by the Seller to the Buyer on the date hereof (the “Disclosure
Schedule”). The Disclosure Schedule shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Article II. With respect to any representation, warranty or
statement of the Seller in this Agreement that is qualified by or to the
Seller’s knowledge, such knowledge (“Seller’s Knowledge” or “Knowledge of
Seller”) shall be deemed to exist if, at the time as of which such
representation, warranty or statement was made, any of Joseph Ferrara, Kenneth
Shebek, Joseph O’Brien, Sara Antol, Gary W. Bogatay, Jr., or R. Joseph Fink had
actual knowledge of the fact or matter to which such qualification applies or
could reasonably be expected to discover or otherwise become aware of that fact
or matter in the course of conducting a reasonably comprehensive investigation.
For purposes of this Agreement, “Material Adverse Effect” means any single
change, effect or circumstance or series of changes, effects or circumstances
that, individually or in the aggregate, has a material adverse effect on the
business, financial condition, results of operations of the Business or the
Acquired Assets (other than (i) changes, effects or circumstances that are the
result of economic factors affecting the economy as a whole or that are the
result of factors generally affecting the industry in which the Business
competes, (ii) the announcement of the transactions described in this Agreement
or the consummation of the Closing, and (iii) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, or (iv) arising out of or resulting primarily from actions contemplated
by the Parties in connection with this Agreement or the Ancillary Agreements
(other than consummation of the Closing).
     2.1 Organization, Qualification; Corporate Power; Capacity.
          (a) Schedule 2.1(a) contains a complete and accurate list of the
Seller’s jurisdiction of incorporation and all other United States jurisdictions
in which the Seller is qualified to do business as a foreign corporation.
          (b) The Operating Company is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and is duly qualified to conduct business as a foreign corporation under the
laws of each jurisdiction where the

13



--------------------------------------------------------------------------------



 



Business is conducted, except where the failure to be so qualified would not
have a Material Adverse Effect.
          (c) The IP Owner is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
to conduct business as a foreign corporation under the laws of each jurisdiction
where the Business is conducted, except where the failure to be so qualified
would not have a Material Adverse Effect.
     2.2 Authority. The Seller has all requisite corporate power and authority
to execute and deliver this Agreement and the Ancillary Agreements to which it
is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by the Seller of this Agreement and such Ancillary
Agreements, and the consummation by the Seller of the transactions contemplated
hereby and thereby, have been validly authorized by all necessary and proper
corporate action on the part of the Seller. This Agreement and such Ancillary
Agreements are validly executed and delivered by the Seller and, assuming this
Agreement and each such Ancillary Agreement constitute the valid and binding
obligation of the Buyer, constitute valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting creditors’ rights and remedies
and the effect of the exercise of judicial discretion in accordance with general
principles of equity.
     2.3 Noncontravention. Except as set forth on Schedule 2.3, neither the
execution and delivery by the Seller of this Agreement or the Ancillary
Agreements to which the Seller is a party, nor the consummation by the Seller of
the transactions contemplated hereby or thereby will:
          (a) conflict with or violate any provision of the charter or bylaws or
other governing documents of the Seller or any resolution adopted by the board
of directors of Seller;
          (b) require on the part of the Seller filing with, or any permit,
authorization, consent or approval of, any Governmental Entity except for any
filing, permit, authorization, consent or approval that would not reasonably be
expected to result in a Material Adverse Effect;
          (c) conflict with, result in a breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of obligations under, create in any party the right to terminate or modify, or
require any notice, consent or waiver under, any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness or Security Interest (as defined
below) to which the Seller is a party or by which the Seller is bound or to
which any of the Acquired Assets are subject, except for (i) other than in the
case of the creation of a Security Interest, any conflict, breach, default,
acceleration or right to terminate or modify that would not reasonably be
expected to result in a Material Adverse Effect, or (ii) other than in the case
of the creation of a Security Interest, any notice, consent or waiver the
absence of which would not reasonably be expected to result in a Material
Adverse Effect; or

14



--------------------------------------------------------------------------------



 



          (d) to the Knowledge of Seller, violate any Laws or any other order,
writ, injunction or decree or statute, rule or regulation applicable to, the
Business, Acquired Assets or Assumed Liabilities.
     2.4 Financial Statements.
          (a) Schedule 2.4 includes true, correct, and complete copies of the
unaudited Statement of Assets and Liabilities and the related income statements
of the Business as of and for the periods ended December 31, 2006, 2007 and 2008
and the unaudited interim financial statements of Seller as of and for the
period ended February 21, 2009 (the “Financial Statements”). The Financial
Statements have been prepared in accordance with the Books and Records of the
Business and in accordance with the Accounting Standards, and present fairly and
accurately, in all material respects, the financial position, assets and
liabilities of the Business and the results of its operations, and changes in
its financial position, for the periods indicated. The Books and Records used in
the preparation of the Financial Statements have been prepared in accordance
with GAAP and present fairly and accurately the matters set forth therein. For
the purposes of this Agreement, “GAAP” shall mean United States generally
accepted accounting principles consistently applied. Schedule 2.4 includes a
true, correct and complete description of the differences between the Accounting
Standards and GAAP.
          (b) Since December 31, 2008, Seller has not identified or been made
aware of any fraud that involves the Acquired Assets, the Business or its
management, or other current employees or any claim or allegation regarding any
of the foregoing and Seller has not received any written notice from its
independent accountants regarding any of the foregoing.
          (c) The Books and Records have been made available to Buyer prior to
the Closing Date pursuant to Section 5.4 hereof and set forth all material
transactions affecting the Business or the Acquired Assets. Such Books and
Records are complete and correct in all material respects and have been properly
kept and maintained. Except as set forth on Schedule 2.4, the Books and Records
have been kept and maintained in a manner sufficient to provide reasonable
assurance regarding the reliability of financial statements in accordance with
GAAP, including without limitation, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
existing authorization; and (iv) the recorded intervals and appropriate actions
are taken with respect to any differences.
     2.5 Consents and Approvals of Governmental Entities and Others. Except as
noted in Schedule 2.5, no approval or authorization of, filing or registration
with, or notification to, any Governmental Entity is required in connection with
the execution and delivery of this Agreement and/or the Ancillary Agreements by
Seller or the performance of its obligations hereunder and thereunder or the
consummation of the transactions contemplated hereby or thereby. Except as noted
in Schedule 2.5, no consent, approval or authorization of any Person is required
in connection with the execution or delivery of this Agreement by Seller, the
transfer to Buyer of the Acquired Assets, or the performance by Seller of any
other obligation under this Agreement

15



--------------------------------------------------------------------------------



 



and/or the Ancillary Agreements. The matters set forth on Schedule 2.5 are
referred to herein as the “Third Party Consents”.
     2.6 Absence of Certain Changes. Except as contemplated by this Agreement,
since December 31, 2008, there have not been any changes in the financial
condition or results of operations of the Business, except for changes that
would not reasonably be expected to result in a Material Adverse Effect. Except
as contemplated by this Agreement and except as set forth on Schedule 2.6, since
December 31, 2008, the Seller has conducted the Business in the ordinary course
consistent with prior practice and has not taken any of the following actions
(or permitted any of the following events to occur) with respect to the
Business:
          (a) sold, leased, assigned, licensed or otherwise transferred any
portion of the assets used in the Business, including without limitation, any
Seller Intellectual Property, in a single transaction or series of related
transactions, except in the ordinary course of business;
          (b) made any capital expenditures or entered into any contract, lease,
license or commitments in an amount in excess of Twenty-Five Thousand Dollars
(US$25,000), except in the ordinary course of business;
          (c) acquired any operating business, whether by merger, stock purchase
or asset purchase;
          (d) incurred or guaranteed any indebtedness for borrowed money, except
in the ordinary course of business;
          (e) entered into any employment, compensation or deferred compensation
agreement (or any amendment to any such existing agreement) with any officer or
other employee of the Business whose annual base salary exceeds Twenty-Five
Thousand Dollars (US$25,000), except in the ordinary course of business;
          (f) materially amended the terms of any existing Business Benefit Plan
(as defined in Section 2.17(a)), except as required by Law;
          (g) materially changed its accounting principles, methods or
practices, except in each case to conform to changes in GAAP;
          (h) made any modification to any Material Contracts or Permits;
          (i) entered into or assumed any Material Contract;
          (j) subjected any of the Acquired Assets to any Security Interest
(except for Permitted Liens);
          (k) made any capital expenditure (or series of related capital
expenditures) relating to the Business either involving more than $25,000 or
outside the ordinary course of business;

16



--------------------------------------------------------------------------------



 



          (l) made any capital investment in, any loan to, or any acquisition of
the securities or assets of, any other Person (or series of related capital
investments, loans and acquisitions) either involving more than $25,000 or
outside the ordinary course of business;
          (m) delayed or postponed the payment of accounts payable and other
liabilities or obligations of the Business outside the ordinary course of
business;
          (n) cancelled, compromised, waived or released any right or claim (or
series of related rights and claims) of the Business involving more than
$25,000);
          (p) experienced any damage, destruction or loss (whether or not
covered by insurance) to the property of the Business exceeding $25,000;
          (q) made any loan to, or entered into any other transaction with, any
of its directors, officers, employees or Affiliates outside the ordinary course
of business;
          (r) entered into any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any existing such contract
or agreement relating to the Business;
          (s) granted any increase in the base compensation of any of the
managers or key employees of the Business outside the ordinary course of
business;
          (t) adopted, amended, modified or terminated any bonus,
profit-sharing, incentive, severance or other plan, contract or commitment for
the benefit of any of the managers or key employees of the Business (or taken
any such action with respect to any other employee benefit plan);
          (u) made any other change in employment terms for any of the managers
or key employees of the Business;
          (v) received any written or, to Seller’s Knowledge, any oral, notice
from any customer with respect to termination of contracts or work orders or
disputes;
          (w) received any written or, to Seller’s Knowledge, any oral, notice
with respect to Product Liability claims; or
          (x) entered into any agreement or commitment with respect to any of
the matters referred to in paragraphs (a) through (w) of this Section 2.6.
     2.7 Related Party Transactions. None of Seller’s Affiliates or any of
Seller’s directors, officers or employees owns any asset which is used in the
Business.
     2.8 Tax Matters. Except as set forth on Schedule 2.8,

17



--------------------------------------------------------------------------------



 



          (a) The Seller has timely filed or had timely filed on its behalf all
Tax Returns (as defined below) that it was required to file (separately or as
part of a consolidated, combined or unitary group) and all such Tax Returns were
true, correct and complete, except for any error or omission that would not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the generality of the foregoing, Seller is qualified as a foreign corporation
and has timely filed all required Tax Returns and annual reports, and has timely
paid all required Taxes, in each United States jurisdiction in which it has done
business. The Seller has timely paid (or had timely paid on its behalf) all
Taxes (including, but not limited to, all sales taxes) that have become due and
payable for all periods covered by the Tax Returns and any interim payments
which may have been required under Law since the date of such Tax Returns,
except where the failure to make such payment would not reasonably be expected
to result in a Material Adverse Effect. Seller has not received a written notice
from a Governmental Entity, located in a United States jurisdiction where the
Seller does not file Tax Returns, claiming that the Business or Acquired Assets
are subject to taxation in such jurisdiction. Neither the IRS nor any other
Governmental Entity is now asserting or, to the Knowledge of the Seller,
threatening to assert against the Seller any deficiency or claim for additional
Taxes or any adjustment of such Taxes. The Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid (or deemed paid for income Tax purposes) to any employee, independent
contractor, creditor, stockholder or other Person.
          (b) Except as set forth on Schedule 2.8(b), no audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Seller. There is no dispute or claim concerning any Taxes of
Seller either (i) claimed or raised by any Governmental Entity in writing or
(ii) as to which any of the directors, officers or representatives of Seller,
respectively, have knowledge based upon personal contact with any agent of such
Governmental Entity.
          (c) Seller has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to an assessment or
deficiency for Taxes.
          (d) There are no Security Interests on the Acquired Assets that have
arisen or could arise in connection with any prior failure by Seller to pay any
Tax. All Taxes that the Seller is or was required by Laws to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Entity.
     2.9 Acquired Assets.
          (a) The Seller has and will have at Closing good and valid title to, a
good and valid leasehold interest in, or a good and valid license or right to
use, as the case may be, all of the Acquired Assets, free and clear of all
Security Interests, except for Permitted Liens. Immediately after the Closing,
subject to obtaining the Deferred Consents, the Buyer will be the sole owner of
all of the Acquired Assets, free from any Security Interest, except for
Permitted Liens. Except as set forth on Schedule 2.9(a), the Acquired Assets
comprise all of the assets that are used or useful for the continued conduct of
the Business by the Buyer after the Closing in the manner that the Business is
now being conducted by the Seller, except for the sale of inventory

18



--------------------------------------------------------------------------------



 



and the disposition of other assets of the Business in the ordinary course and
consistent with past practices of the Business.
          (b) Schedule 2.9(b) contains a true, correct and complete listing of
any Acquired Assets which are located at sites other than sites occupied by
Seller, including, but not limited to, domestic or foreign sites owned or leased
by contract manufacturers of Seller.
          (c) Except as noted in Schedule 2.9(c), as of the Effective Time, all
of the Acquired Assets shall be adequate for use, occupancy or operation by
Buyer in the Business in the same manner that Seller has used, occupied or
operated such Acquired Assets in its operation of the Business for the
immediately preceding twelve (12) months.
          (d) All the Acquired Assets of Seller are in good operating order,
condition and repair, except for routine maintenance in the ordinary course of
business.
     2.10 Undisclosed Liabilities. Except to the extent (i) reflected or
reserved against in the Latest Balance Sheet, (ii) incurred in the ordinary
course of business after the date of the Latest Balance Sheet (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law) or (iii) described on Schedule 2.10, Seller does not have any Liabilities
in respect of the Business, other than performance obligations with respect to
contracts of Seller that would not be required to be reflected or reserved
against on a balance sheet prepared in accordance with GAAP or in the footnotes
thereto.
     2.11 Environmental Matters. Seller has materially complied with all
Environmental Laws applicable to the Business, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
filed or commenced against Seller alleging any failure to so comply. Seller has
obtained and is in compliance with all permits, licenses and other
authorizations required pursuant to Environmental Laws for the occupation of the
Real Property and the operation of the Business; and all such permits, licenses
and other authorization are set forth on Schedule 2.11. Seller has not received
any notice of any actual or alleged violations or Liabilities, including any
investigatory, remedial or corrective obligations, arising under Environmental
Laws in connection with its conduct of the Business. Seller has not assumed or
otherwise become subject to any Liability, including any investigatory, remedial
or corrective obligations, of any other Person arising under Environmental Laws.
Seller has provided Buyer with all environmental audits, reports and other
material environmental documents currently maintained by Seller that relate to
Seller’s past or current properties, facilities and operations with respect to
the Business, except for audits, reports and other documents relating to the
facility formerly leased by Seller and located at 7020 Professional Parkway
East, Sarasota, Florida 34240.
     2.12 Real Property. Except as set forth on Schedule 2.12, the Seller does
not own or lease any real property in connection with the Business.
Schedule 2.12 sets forth the address of all real property currently leased by
the Seller in connection with the Business (the “Real Property”) and each lease
pursuant to which the Seller currently leases the Real Property. Seller has
provided to Buyer a true, correct and complete copy of each such lease.

19



--------------------------------------------------------------------------------



 



     2.13 Intellectual Property.
          (a) Schedule 2.13(a) sets forth a true, correct and complete list of
all Seller Intellectual Property that is (i) owned by the Seller (the “Owned
Seller Intellectual Property”), and (ii) licensed or otherwise made available
for use to the Seller by third parties (the “Licensed Seller Intellectual
Property”).
          (b) Except as set forth on Schedule 2.13(b), the Seller is the sole
owner of all Owned Seller Intellectual Property. The Seller has a license or the
valid right to use, pursuant to a Contract, all Licensed Seller Intellectual
Property. The Seller Intellectual Property is (i) free and clear of all Security
Interests, except for Permitted Liens and (ii) except as set forth in the
Schedule 2.13(b), not subject to any requirement of any past, present or future
royalty payments, license fees, charges or other payments or restrictions, and
the Seller has no Knowledge of any such claim or reasonable basis upon which
such a claim can be made. Except as set forth on Schedule 2.13(b), the Seller
Intellectual Property comprises all of the Intellectual Property used in the
Business. Immediately after the Closing, the Buyer will be the sole owner of all
Owned Seller Intellectual Property, free from any Security Interest, except for
Permitted Liens, and on the same terms and conditions as in effect prior to the
Closing. Immediately after the Closing, the Buyer will have the right to use all
Licensed Seller Intellectual Property, free from any Security Interest, except
for Permitted Liens, and on the same terms and conditions as in effect prior to
the Closing. Except as noted in Schedule 2.13(b), (A) all patents, copyrights
(where such registration is permitted or required by applicable law),
trademarks, tradenames and service marks included in the Seller Intellectual
Property (i) are registered to or owned by or licensed to Seller, (ii) are, to
the Knowledge of Seller, valid and enforceable (or, in the case of any
unregistered or unpatented rights, may be freely used by Seller) or pending (in
the case of patents), and (B) all annuities, if any, are fully paid.
          (c) Schedule 2.13(c) sets forth all Contracts relating to the Seller
Intellectual Property pursuant to which (i) the Seller has licensed, sublicensed
or otherwise granted the right of use of Owned or Licensed Seller Intellectual
Property to third parties, and (ii) the Seller has been granted a license or the
right to use the Licensed Seller Intellectual Property. All of the agreements
and arrangements set forth on Schedule 2.13(c) are (i) in full force and effect
and enforceable in accordance with their terms, and no default exists or is
threatened thereunder by the Seller, or, to the Knowledge of the Seller, by any
other person or entity, and (ii) are free and clear of all Security Interests,
except for Permitted Liens. The Seller has made available to the Buyer true,
correct and complete copies of all Contracts set forth on Schedule 2.13(c).
          (d) Except as set forth on Schedule 2.13(d), to the Knowledge of the
Seller, the use of the Seller Intellectual Property in connection with the
Business does not infringe upon or otherwise conflict with any intellectual
property rights of any person or entity. To the Knowledge of the Seller, the
Owned Seller Intellectual Property is not being infringed and is not being used
or available for use by any person or entity without a license or permission
from the Seller.

20



--------------------------------------------------------------------------------



 



          (e) Except as set forth in on Schedule 2.13(e), no claim or demand of
any person or entity has been made against the Seller or, to the Knowledge of
the Seller, threatened, nor is there any litigation that is pending or, to the
Knowledge of the Seller, threatened, that (i) challenges the rights of the
Seller in respect of any Owned Seller Intellectual Property or (ii) asserts that
the Owned Seller Intellectual Property is infringing or otherwise in conflict
with any intellectual property or related right of any third party. None of the
Seller Intellectual Property is subject to any outstanding order, ruling,
decree, judgment or stipulation by or with any court, tribunal, arbitrator or
other Governmental Entity.
          (f) For purposes of this Section 2.13, the terms “Seller Intellectual
Property” and “Licensed Intellectual Property” shall include the intellectual
property rights granted to Buyer under the Trademark License and Software
Sublicense Agreement to be entered into by the Parties pursuant to
Section 1.5(b)(xvii).
     2.14 Contracts.
          (a) Schedule 2.14 lists all Contracts (and amendments or supplements
thereto) which are being assigned to Buyer as part of the Acquired Assets and
which are within the categories below:
               (i) any Contract (or group of related Contracts with the same
party) for the lease of personal property from or to third parties providing for
lease payments the remaining unpaid balance of which is in excess of One
Thousand US Dollars (US$1,000) or over the last twelve (12) months has involved
the aggregate or contingent payment by the Seller in excess of Ten Thousand US
Dollars (US$10,000);
               (ii) any Contract (or group of related Contracts with the same
party) for the purchase or sale of products or services under which the
undelivered balance of such products and services is in excess of Ten Thousand
US Dollars (US$10,000) or over the last twelve (12) months has involved the
aggregate payment or contingent payment by the Seller in excess of Ten Thousand
US Dollars (US$10,000);
               (iii) any Contract (or group of related Contracts with the same
party) which involves a payment to be made to the Seller in excess of Ten
Thousand US Dollars (US$10,000), or over the last twelve (12) months has
involved the aggregate payment or potential payment to the Seller in excess of
Ten Thousand US Dollars (US$10,000), either pursuant to a Contract with a
customer of the Business or pursuant to any other Contract for the sale of goods
and services outside of the ordinary course of business;
               (iv) leases, asset purchase agreements or other acquisition or
divestiture Contracts, including, but not limited to, any Contracts relating to
the sale, lease or disposal of any Acquired Assets and Contracts involving
continuing indemnity or other obligations;

21



--------------------------------------------------------------------------------



 



               (v) any Contract establishing a partnership, joint venture or
similar arrangement for sharing profits or expenses (including, but not limited
to, any joint research and development and joint marketing Contracts);
               (vi) any Contract (or group of related Contracts with the same
party) under which the Seller has created, incurred, assumed or guaranteed (or
may create, incur, assume or guarantee) indebtedness the outstanding balance of
which is more than Ten Thousand US Dollars (US$10,000) or under which the Seller
has imposed a Security Interest on any of its assets, tangible or intangible,
relating to the Business;
               (vii) any Contract that prohibits the Business from freely
engaging in business anywhere in the world;
               (viii) any Contracts memorializing employment, consulting, agency
or collective bargaining arrangements or Contracts with any current unaffiliated
sales representative, manufacturer’s representative, contract manufacturer,
distributor, dealer, agent, independent contractor, consultant, parent,
subsidiary or affiliate of the Seller involving Ten Thousand US Dollars
(US$10,000) or more;
               (ix) capitalized lease or sale leaseback or conditional sale
Contracts;
               (x) any Contract concerning confidentiality, non-competition
and/or non-solicitation;
               (xi) any Contract (or group of related Contracts) regarding
settlement, conciliation or other similar agreement involving an amount in
excess of Ten Thousand US Dollars (US$10,000);
               (xii) power of attorney granted by or to Seller in connection
with the Business, other than powers of attorney granted by Seller to its
customs brokers;
               (xiii) agreement not entered into in the ordinary course of
business with respect to the Business;
               (xiv) other agreement that cannot be terminated within thirty
(30) days after giving notice of termination without resulting in any cost or
penalty to Seller; and
               (xv) any other agreement that is material to the Business.
          (b) The Seller has made available to the Buyer a true, correct and
complete copy of each Contract listed on Schedule 2.14, and true and complete
memoranda of all oral Contracts listed on Schedule 2.14, together with all
amendments or supplements to the foregoing. All such Contracts are in full force
and effect and enforceable by the Seller in accordance with their terms. The
Seller has not and, to the Knowledge of the Seller, no other party to any such
Contract has breached or defaulted thereunder and, to the Knowledge of Seller,

22



--------------------------------------------------------------------------------



 



there exists no condition or event which, after notice or lapse of time or both,
would constitute any such breach or default.
     2.15 Litigation. Except as set forth on Schedule 2.15, there is no Lawsuit
pending or, to the Knowledge of the Seller, threatened against or relating to
the Seller, in connection with the Acquired Assets or the Business (or against
any Active Employee).
     2.16 Employment Matters.
          (a) Schedule 2.16(a) contains a list of all Potential Employees who
are a party to a non-competition agreement with the Seller; and true, correct
and complete copies of such agreements have previously been delivered to the
Buyer.
          (b) The Seller has not experienced any strike or material grievance,
claim of unfair labor practices, or other collective bargaining dispute with
respect to Active Employees. The Seller is not a party to or bound by any
collective bargaining agreement relating to Active Employees, nor has Seller
agreed to recognize any union or other collective bargaining unit, nor has any
union or other collective bargaining unit been certified as representing any
Active Employees. Seller has no Knowledge of any organizational effort currently
being made or threatened by or on behalf of any labor union with respect to the
Active Employees.
          (c) No executive, manager or key employee of the Business has
delivered written notice to Seller that such person is terminating, or intends
to terminate, his or her employment with Seller.
          (d) Attached hereto as Schedule 2.16(d) is a list of all Active
Employees of the Business or consultants to the Business (including, without
limitation, sales representatives and other recruiters but excluding attorneys,
accountants and similar service providers) who are employed or providing
services in connection with the operation of the Business including: name;
length of service; job title; rate of base salary, bonuses and other incentive
compensation; and identifying all contracts, agreements, commitments and
arrangements, written or oral with such employees or consultants. True, correct
and complete copies of all agreements between Seller and such Active Employees
or consultants and all amendments thereto have been made available to Buyer.
There is no employment related charge, complaint, grievance, investigation or
inquiry pending or, to the Knowledge of Seller, threatened with respect to any
alleged violation or breach by Seller (or its officers or directors) of any Law
or Contract with respect to employment matters.
     2.17 Employee Benefits.
          (a) Schedule 2.17(a) contains a true, correct and complete list of all
Employee Benefit Plans (as defined below) maintained, or contributed to, with
respect to the Business by the Seller or any ERISA Affiliate (as defined below)
for the benefit of the Active Employees (and their beneficiaries) (the “Business
Benefit Plans”). For purposes of this Agreement, “Employee Benefit Plan” means
(i) any “employee pension benefit plan” (as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended

23



--------------------------------------------------------------------------------



 



(“ERISA”)), other than a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA) (a “Multiemployer Plan”), (ii) any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and (iii) to the extent applicable to more
than one (1) employee, any other written or oral plan, agreement or arrangement
involving compensation, including, without limitation, insurance coverage,
severance benefits, disability benefits, deferred compensation, bonuses, stock
options, stock purchase, phantom stock, stock appreciation or other forms of
incentive compensation or post-retirement compensation, or fringe benefits, but
excluding any Employee Benefit Plan required to be maintained or contributed to
under foreign Law. For purposes of this Agreement, “ERISA Affiliate” means any
entity that is a member of (i) a controlled group of corporations (as defined in
Section 414(b) of the Code), (ii) a group of trades or businesses under common
control (as defined in Section 414(c) of the Code), or (iii) an affiliated
service group (as defined under Section 414(m) of the Code or the regulations
under Section 414(o) of the Code), any of which includes the Seller. Complete
and accurate copies of all Business Benefit Plans and all material related trust
agreements, insurance contracts and summary plan descriptions have been made
available to the Buyer.
          (b) Neither the Seller nor any ERISA Affiliate, with respect to the
Business, has ever maintained or been required to contribute to any Employee
Benefit Plan subject to Title IV of ERISA or to any Multiemployer Plan.
          (c) To Seller’s Knowledge, no act or omission has occurred and no
condition exists with respect to any Business Benefit Plan maintained by the
Seller, any of its Affiliates or any ERISA Affiliate that would subject the
Seller or the Buyer to any fine, penalty, Tax or liability of any kind imposed
under ERISA or the Code (other than liabilities for benefits accrued under
Business Benefit Plans for Active Employees and their beneficiaries) .
          (d) Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unfunded obligations under any Business Benefit
Plan providing welfare benefits after termination of employment to any Active
Employee (or to any beneficiary of any such employee), excluding continuation of
health coverage required to be continued under Section 4980B of the Code or
other similar applicable Laws.
          (e) Except as set forth on Schedule 2.17(e), the consummation of the
transactions contemplated by this Agreement will not, either alone or in
combination with another event, (i) entitle any Active Employee to severance
pay, unemployment compensation or any other payment that will result in a
liability to Seller or Buyer, (ii) accelerate the time of payment or vesting, or
trigger any payment or funding, through a grantor trust or otherwise, or
increase the amount of, compensation or benefits due any such employee or
trigger any other material obligation pursuant to, any Business Benefit Plan,
(iii) result in any breach or violation of, or a default under, any Business
Benefit Plan, or (iv) in respect of any Business Benefit Plan that is subject to
the Code, result in any payment that would be a “parachute payment” to a
“disqualified individual” as those terms are defined in Section 280G of the
Code, without regard to whether such payment is reasonable compensation for
personal services performed or to be performed in the future.

24



--------------------------------------------------------------------------------



 



     2.18 Legal Compliance. The Seller is in compliance in all material respects
with all applicable Laws currently in effect with respect to the Business and
the Acquired Assets. The Seller has not received written notice of any pending
action, suit, proceeding, hearing, investigation, claim, demand or notice
relating to the Business alleging any failure to so comply and, to the Seller’s
Knowledge, no such action, suit, proceeding, hearing, investigation, claim,
demand or notice has been threatened.
     2.19 Permits. Schedule 2.19 sets forth a true, correct and complete list of
all Permits necessary under Law for the conduct of the Business, as currently
conducted. Except as set forth on Schedule 2.19, Seller has all Permits
necessary under Law for the conduct of the Business as currently conducted. All
Permits are in full force and effect and Seller has received no written notice
threatening the suspension or cancellation of any such Permit. No additional
licenses, permits, certificates of authority, authorizations, approvals,
registrations or similar consents will be required with respect to the Business
by virtue of the execution, delivery of performance of this Agreement by the
Parties hereto to enable Buyer to continue to conduct the Business in the same
manner in which the Business has been conducted by Seller prior to Closing.
     2.20 Brokers’ Fees. The Seller does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement (other than to Needham & Company,
LLC, the fees and expenses of which shall be paid solely by the Seller).
     2.21 Insurance. Schedule 2.21 lists each material insurance policy relating
to the Business and to which Seller is currently a party (including, but not
limited to, fire, theft, casualty, comprehensive general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) relating to the
Business, all of which are in full force and effect. There is no claim relating
to the Business or the Acquired Assets pending under any such policy as to which
coverage has been questioned, denied or disputed by the underwriter of such
policy, and the Seller is otherwise in compliance in all material respects with
the terms of such policies. The Seller has not received written notice of any
actual or threatened termination of any such policy or a reduction in coverage
or increase in premiums in such policies.
     2.22 Inventories.
          (a) The level of Inventory is appropriate for Buyer to conduct the
Business following the Closing Date as the Business is currently conducted by
Seller. All Inventories reflected in the Financial Statements have been recorded
in accordance with GAAP, applied on a consistent basis and are reflected at the
lower of cost or market on a first in/first out basis.
          (b) Except as otherwise set forth on Schedule 2.9(c), the Inventory is
in good condition and suitable and usable in the ordinary course of business and
none of the Inventory is obsolete, defective or damaged. Except as otherwise set
forth on Schedule 2.9(c), the finished goods Inventory is of good quality and
quantity and is identical to the products which have been sold by Seller during
the periods indicated on the Financial Statements. To Seller’s Knowledge, there
is no condition affecting the supply of components or materials available to the
Business

25



--------------------------------------------------------------------------------



 



that would have a Material Adverse Effect. All Inventory is owned by the Seller
free and clear of all Security Interests. To Seller’s Knowledge, no supplier of
the Business is in violation of any Laws, which violation has, will have, or
could reasonably be expected to adversely affect such supplier’s ability to
produce or supply the Business with any product necessary for the operations of
the Business. Schedule 2.22 lists the locations of all material amounts of
Inventory.
     2.23 Warranty Claims.
          (a) Except as set forth on Schedule 2.23, there are no pending or, to
the Knowledge of the Seller, threatened Warranty Claims. To Seller’s Knowledge,
there are no facts upon which a claim could be based against Seller for goods or
services which are defective or fail to meet any product warranties or contract
or industry standards.
          (b) The reserves for Warranty Claims shown on the Latest Balance Sheet
are consistent with the past practices of Seller and, in the reasonable judgment
of Seller, are expected to be fully adequate to cover all Warranty Claims made
or to be made against any products or services of Seller sold or provided on or
prior to the Closing Date in connection with the Business.
          (c) Schedule 2.23 contains a correct and complete description or copy
of each of the product and/or service warranties of Seller which are applicable
to the Business.
     2.24 Product Liability. Except as set forth on Schedule 2.24, to the
Knowledge of the Seller, the Seller has no liability or obligation arising out
of any injury to individuals or property, whether based on strict liability,
negligence, breach of warranty (express or implied), breach of contract or
otherwise, as a result of the ownership, possession, or use of any product
manufactured, sold, leased, or delivered by, or any service provided by, Seller
(or any Person for which Seller may be responsible) in connection with the
Business.
     2.25 Accounts Receivable. All accounts receivable that are reflected on the
Financial Statements represent valid obligations of the obligors arising from
sales actually made or services actually performed by Seller in the ordinary
course. There is no contest, claim, defense or right of setoff, other than
returns in the ordinary course, under any Contract with any account debtor of an
account receivable relating to the amount or validity of such account
receivable. Schedule 2.25 contains a true, correct and complete list of all
accounts receivable as of the date of the Latest Balance Sheet, which list sets
forth the aging of each such account receivable. The reserves for
non-collectability reflected in the Financial Statements have been determined in
accordance with GAAP. Since the date of the Latest Balance Sheet, Seller has not
discounted any accounts receivable except in the ordinary course of business
consistent with past practices.
     2.26 No Fraudulent Intent. Neither the execution and delivery of this
Agreement, nor the performance of any actions required hereunder or described
herein, is being consummated by the Seller with or as a result of any actual
intent to defraud any entity to which the Seller is now or will hereafter become
indebted.

26



--------------------------------------------------------------------------------



 



     2.27 Absence of Sensitive Payments. Seller has not made any contributions,
payments or gifts to or for the private use of any governmental official,
governmental employee or governmental agent in any amount where either the
payment or the purpose in making such contribution, payment or gift is illegal
under the laws of the United States or any other jurisdiction; Seller has not
established or maintained any unrecorded fund or asset for any purpose or made
any false or artificial entries on its books; and Seller has not made any
payments to any Person with the intention or understanding that any part of such
payment was to be used for any purpose other than that described in the document
supporting the payment.
     2.28 No Prior Sale or Licensing of Acquired Assets. Seller (i) is not a
party to any license with respect to, (ii) has not made any sale, pledge or
other transfer of or (iii) has granted any rights or options to purchase or
acquire, all or any part of the Acquired Assets, except as contemplated by this
Agreement, licenses set forth in applicable Assigned Contracts and sales of
product in the ordinary course of business.
     2.29 Customers and Suppliers. Schedule 2.29 contains a list of the ten
largest customers and the five largest suppliers of the Business for the fiscal
years ended December 31, 2007 and 2008, and includes the net sales or purchases
by the Company attributable to each such customer or supplier for each such
period. No customer or supplier listed on Schedule 2.29, nor any other material
customer or supplier of the Business, has provided Seller written notice that it
intends to cease doing business with the Seller or decrease the amount of
business it does with the Seller in any material respect.
     2.30 Disclosure. Seller has delivered to Buyer true, correct and complete
copies of all contracts, agreements and other documents listed in the Disclosure
Schedules to, or referenced in this Agreement, and all modifications and
amendments to any of the foregoing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer represents and warrants to the Seller that the statements
contained in this Article III are true and correct as of the date hereof and as
of the Closing.
     3.1 Organization. Buyer is a limited partnership duly organized and validly
subsisting under the laws of the Commonwealth of Pennsylvania.
     3.2 Authority. Buyer has all requisite limited partnership power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery by the Buyer of this Agreement and such Ancillary
Agreements, and the consummation by the Buyer of the transactions contemplated
hereby and thereby, have been validly authorized by all necessary and proper
limited partnership action on the part of the Buyer. This Agreement and such
Ancillary Agreements are validly executed and delivered by the Buyer and,
assuming this Agreement and each such Ancillary Agreement constitute the valid
and binding obligation of the Seller, as the case may be, constitute valid and
binding obligations of the Buyer, enforceable against the Buyer in accordance
with their terms, subject to bankruptcy, insolvency and similar laws affecting

27



--------------------------------------------------------------------------------



 



creditors’ rights and remedies and the effect of the exercise of judicial
discretion in accordance with general principles of equity.
     3.3 Noncontravention. Neither the execution and delivery by the Buyer of
this Agreement or the Ancillary Agreements to which the Buyer is a party, nor
the consummation by the Buyer of the transactions contemplated hereby or
thereby:
          (a) conflict with or violate any provision of the charter, bylaws
operating agreement or other similar constitutional documents of such Buyer or
any resolution adopted by the members or the managers of the Buyer;
          (b) require on the part of the Buyer any filing with, or permit,
authorization, consent or approval of, any Governmental Entity that would have a
material adverse effect on the ability of Buyer to enter into this Agreement and
consummate the transactions contemplated herein;
          (c) conflict with, result in a breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of obligations under, create in any party any right to terminate or modify, or
require any notice, consent or waiver under, any contract or agreement to which
the Buyer is a party or by which such Buyer is bound; or
          (d) violate any order, writ, injunction or decree specifically naming,
or statute, rule or regulation applicable to, such Buyer or any of its
properties or assets.
     3.4 Litigation. There are no Lawsuits pending, or to Buyer’s knowledge,
threatened, against or relating to Buyer which would adversely affect Buyer’s
performance under this Agreement or the consummation of the transactions
contemplated by this Agreement.
     3.5 Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, the Buyer shall be able to pay its debts as they
become due and shall own property having a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities). Immediately after giving effect to the
transactions contemplated by this Agreement, the Buyer shall have adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of the Buyer or the Seller.
     3.6 Brokers’ Fees. The Buyer does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement (other than Diamond Partners, LLC,
the fees and expenses of which shall be paid by the Buyer).
     3.7 Financial Ability. The Buyer will have, as of the Closing, sufficient
sources of financing in order to consummate the transactions contemplated by
this Agreement and to fulfill all of its obligations hereunder, including, but
not limited to, payment of the Purchase Price at Closing.

28



--------------------------------------------------------------------------------



 



     3.8 Buyer’s Acknowledgments and Agreements. The Buyer acknowledges and
agrees that none of the Seller or any of its directors, officers, affiliates,
shareholders, employees, consultants, agents, counsel or advisors makes or has
made any representation or warranty to the Buyer, except for the representations
and warranties of the Seller expressly set forth in Article II of this
Agreement. In particular, and without limiting the generality of the foregoing,
the Buyer acknowledges and agrees that any cost estimates, projections,
management presentation materials or related accompanying materials or documents
or other predictions that have been or may have been provided or delivered to
the Buyer or any of its employees, agents or representatives are not
representations or warranties of the Seller.
ARTICLE IV
EMPLOYEES AND EMPLOYEE BENEFITS
     4.1 Definition of Active Employees. For the purpose of this Agreement, the
term “Active Employees” shall mean all employees employed immediately prior to
the Closing Date by the Seller in connection with the Business, including
employees on a leave of absence (including, but not limited to, family and
medical leave, military leave, short-term or long-term disability or sick leave,
or other leave). All Active Employees are listed on Schedule 4.1, along with
their position, their annual rate of compensation, and their status.
     4.2 Potential Employees; Hired Employees and Retained Employees.
          (a) Effective as of the Closing Date, the Buyer shall extend offers of
employment to those Active Employees identified by the Buyer in its sole
discretion and listed on Schedule 4.2 (the “Potential Employees”) and, except in
the case of a voluntary resignation by one or more Potential Employees, shall
employ such Potential Employees at the same base salary or base hourly wage and
substantially comparable and comprehensive Employee Benefits Plans as the
Business Benefit Plans that such Potential Employees enjoyed while employed by
the Seller, except for severance benefits and any equity or other incentive
compensation plans. In extending offers of employment to the Potential
Employees, the Buyer will recognize all accrued and unused vacation, holiday,
personal and/or sickness days which have accrued to such Potential Employees in
calendar year 2009 through the Closing Date, and the Buyer will allow such
Potential Employees, if they accept the Buyer’s offer of employment, to take
their accrued vacation days and any personal and sickness days following the
Closing Date.
          (b) The Buyer’s offers of employment shall be made to the Potential
Employees no later than fifteen (15) days prior to the Closing (it being
understood that the employment with the Buyer pursuant to such offers shall not
become effective until the Closing), and Seller shall use its reasonable best
efforts to assist Buyer in Buyer’s efforts to employ the Potential Employees. An
Active Employee remaining in the Seller’s employ or a Potential Employee who
does not accept employment with the Buyer shall be referred to as a “Seller
Retained Employee.” Immediately prior to, on or after the Closing Date, the
Seller, at its sole discretion, may continue to employ one or more of the Seller
Retained Employees or terminate one or more of the Seller Retained Employees.

29



--------------------------------------------------------------------------------



 



     4.3 Employee Related Obligations and Liabilities.
          (a) The Seller shall retain and be solely and exclusively responsible
for the performance and discharge of all employment-related obligations and
liabilities (including, but not limited to, workers’ compensation and
occupational disease benefits, salaries, wages, bonuses, federal, state and
local income taxes, social security, Medicare and other similar or dissimilar
federal, state or local payroll taxes, vacation days, leave time, health and
welfare benefits, including retiree medical benefits, all other Business
Benefits Plans, compliance with COBRA and all Laws concerning health and safety
requirements, employment and employment practices, and wages and hours) relating
to (i) the Seller Retained Employees; and (ii) the Hired Employees, but, in the
case of the Hired Employees, only to the extent such obligations and liabilities
arise out of employment with the Seller and are attributable to any period on or
before the Closing Date (collectively, the “Seller Employee Obligations”);
provided, however, that such Seller Employee Obligations shall not include
accrued and unused vacation, holiday, personal and/or sickness days of the Hired
Employees earned while in the employ of the Seller (it being understood that
such items are addressed in Section 4.2 above and are hereby deemed to be Buyer
Employee Obligations (as defined below)). The manner in which the Seller
performs and discharges the Seller Employee Obligations shall be within the
Seller’s sole discretion. As of the Closing Date, the Buyer shall be solely and
exclusively responsible for the performance and discharge of all
employment-related obligations and liabilities (including, but not limited to,
workers’ compensation and occupational disease benefits, salaries, wages,
bonuses, federal, state and local income taxes, social security, Medicare and
other similar or dissimilar federal, state or local payroll taxes, vacation
days, leave time, health and welfare benefits, including retiree medical
benefits, compliance with COBRA and all Laws concerning health and safety
requirements, employment and employment practices, and wages and hours) relating
to the Hired Employees only to the extent such obligations and liabilities arise
out of employment with the Buyer and to the extent such obligation and
liabilities are attributable to any period following the Closing Date (the
“Buyer Employee Obligations”). The manner in which the Buyer performs and
discharges the Buyer Employee Obligations shall be within the Buyer’s sole
discretion.
          (b) Except as otherwise provided in this Article IV or as otherwise
required by applicable Law, each Hired Employee shall cease to participate in or
accrue further benefits under the Business Benefit Plans immediately prior to
the Closing.
     4.4 No Transfer of Assets. The Seller will not make any transfer of pension
or other employee benefit plan assets to the Buyer. Notwithstanding the
foregoing, subject to applicable Laws and the terms of the Business Benefit
Plans, the Hired Employees shall be entitled to rollover or transfer their
account balances in a tax qualified defined contribution plan maintained by the
Seller to a tax-qualified defined contribution plan maintained by the Buyer;
provided, however, that such transfer or rollover shall be in cash or cash and
the promissory note evidencing the Hired Employee’s obligation under an
outstanding participant loan.
     4.5 Severance Payments. The Seller shall be solely liable for any severance
payments required to be made to the Seller Retained Employees or Hired Employees
arising out of their employment (or the termination of their employment) by
Seller.

30



--------------------------------------------------------------------------------



 



     4.6 Certain Non Competition Agreements with Seller Retained Employees. From
and after the Closing date, Seller shall reasonably assist and cooperate with
Buyer, at Buyer’s sole cost and expense, in enforcing the terms of any existing
noncompetition agreements Seller has entered into with Seller Retained
Employees. Seller shall not waive or forbear from exercising, any right it may
have under such agreements.
ARTICLE V
COVENANTS
     5.1 Access to Information; Record Retention; Cooperation.
          (a) Access to Information. Following the Closing, each of the Buyer
and the Seller shall afford to each other and to its authorized accountants,
counsel and other designated representatives, during normal business hours, in a
manner so as to not unreasonably interfere with the conduct of business,
(i) reasonable access and duplicating rights to all non-privileged records,
books, contracts, instruments, documents, correspondence, computer data and
other data and information (collectively, “Information”) within the possession
or control of such Party relating to the Business, and (ii) reasonable access to
the personnel of such Party. Requests may only be made under this Section 5.1(a)
for financial reporting and accounting matters, preparing financial statements,
preparing and filing of any Tax Returns, prosecuting any claims for refund,
defending any Tax claims or assessment, preparing securities law or securities
exchange filings, prosecuting, defending or settling any litigation or insurance
claim, performing obligations under this Agreement and the Ancillary Agreements,
and all other proper business purposes.
          (b) Reimbursement. A Party making Information or personnel available
to another Party under Section 5.1 shall be entitled to receive from such other
Party, upon the presentation of invoices therefor, reimbursement of reasonable
costs for supplies, disbursements and other out-of-pocket expenses incurred by a
Party in making such Information or personnel available without any profit or
mark-up; provided, however, that no such reimbursements shall be required for
the salary or cost of fringe benefits or similar expenses pertaining to
employees of the providing Party.
          (c) Retention of Records. Except as may otherwise be required by Law
or agreed to in writing by the Parties, each Party shall preserve, until four
(4) years after the Closing Date, all Information in its possession or control
pertaining to the Business prior to the Closing. Notwithstanding the foregoing,
in lieu of retaining any specific Information, any Party may offer in writing to
the other Party or Parties to deliver such Information to the other Party or
Parties, and if such offer is not accepted within ninety (90) days of the giving
thereof, the offered Information may be disposed of at any time.
          (d) Confidentiality. Each Party shall hold, and shall use reasonable
commercial efforts to cause their respective parents, subsidiaries and
affiliates, consultants and advisors to hold, in strict confidence, all
Information concerning the other furnished to it by the other Party or Parties
or their representatives pursuant to this Section 5.1 (except to the extent that
such Information (i) is or becomes generally available to the public other than
as a result of any action or inaction by the receiving Party, (ii) was within
the possession of the receiving Party

31



--------------------------------------------------------------------------------



 



prior to it being furnished to the receiving Party by or on behalf of the
disclosing Party pursuant hereto, provided that the source of such information
was not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to any person or entity with respect to
such information, (iii) is or becomes available on a non-confidential basis to
the receiving Party from a source other than the disclosing Party, provided that
the source of such information was not bound by a confidentiality agreement with
or other contractual, legal or fiduciary obligation of confidentiality to any
person or entity with respect to such Information), and each Party shall not
release or disclose such Information to any other person, except its auditors,
attorneys, financial advisors, bankers and other consultants and advisors,
unless compelled to disclose such Information by judicial or administrative
process or by other requirements of Law or so as not to violate the rules of any
stock exchange; provided, however, that in the case of disclosure compelled by
judicial or administrative process or otherwise required by Law, the receiving
Party shall (to the extent permitted by applicable Laws) notify the disclosing
Party promptly of the request and the documents requested thereby so that the
disclosing Party may, at its sole cost and expense, seek an appropriate
protective order or other appropriate remedy. If, in the absence of a protective
order or other remedy or the receipt of a waiver hereunder, a Party is, in the
written opinion of its counsel, compelled to disclose any Information to any
tribunal or other entity or else stand liable for contempt or suffer other
censure or penalty, such Party may so disclose the Information without liability
hereunder; provided, however, that such Party gives written notice to the other
Party of the Information to be disclosed (including copies of the relevant
portions of the relevant documents) as far in advance of its disclosure as is
practicable, uses all reasonable efforts to limit any such disclosure to the
precise terms of such requirement, and cooperates with the disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded to such Information by the tribunal or
other entity.
     5.2 Web Site Content. The Seller and the Buyer shall cooperate and the
Seller shall provide to the Buyer for inclusion in its web site, as promptly as
practicable following the Closing, all text, images and other content contained
in all web sites to the extent relating to the Business maintained by the
Seller.
     5.3 Conduct of Business Until Closing. Except as the Buyer may otherwise
consent to or approve in writing on and after the date hereof and prior to the
Closing Date with respect to the Business (which consent shall not be
unreasonably withheld, conditioned or delayed), Seller agrees (in respect of the
Business):
          (a) not to enter into discussions or enter into any agreements or
understandings relating to the disposition of any part of the Acquired Assets,
other than in the ordinary course of business;
          (b) (i) to conduct the Business in all material respects in the
ordinary course of business, (ii) to use commercially reasonable efforts to
preserve its existing business relationships relating to the Business, (iii) to
maintain the Acquired Assets in substantially the condition currently existing,
normal wear and tear excepted, (iv) maintain levels of Inventory as such levels
have been maintained in the ordinary course of business to satisfy anticipated
future

32



--------------------------------------------------------------------------------



 



customer demand; and (v) and to handle any and all Warranty Claims in a normal
and customary manner consistent with past practice;
          (c) neither to (i) enter into or amend in any material respect any
Assigned Contract (except to the extent necessary to obtain the consents for
transfer contemplated by this Agreement); nor (ii) except in the ordinary course
of business, sell, lease, or grant any option to sell or lease, give a security
interest in or otherwise create any Security Interest (other than a Permitted
Lien) on any part of the Acquired Assets;
          (d) not to (i) make any material change in the terms of any Business
Benefit Plans, except to the extent required to maintain compliance with an
applicable Law, or (ii) adopt or create any material new Employee Benefit Plan;
          (e) not to enter into any binding agreement or arrangement with the
IRS (or any similar Tax authority), with respect to the Acquired Assets;
          (f) not to change the terms or conditions of employment, including,
but not limited to, compensation and severance arrangements, for any of the
Potential Employees, except in the ordinary course of business;
          (g) not to incur or agree to incur any liability or obligation or
enter into any agreement or transaction that cannot be cancelled upon not more
than thirty (30) days notice;
          (h) not to make any capital expenditures outside the ordinary course
of business;
          (i) not to waive or release any rights with respect to the Acquired
Assets;
          (j) not to change its methods of accounting with respect to the
Business;
          (k) not to accelerate orders or sales, offer any special terms,
discounts or purchase programs (including by providing credit terms outside the
ordinary course of business) to customers or suppliers, or accelerate the
collection of any receivables;
          (l) not to take any other action (A) which would result in a Material
Adverse Effect or the Acquired Assets or (B) which, if taken prior to the date
hereof, would constitute a breach of any representation or warranty contained in
Article II of this Agreement.
          (m) not to enter into any agreement (conditional or otherwise) to do
any of the actions prohibited or restricted by any of the foregoing.
     5.4 Access Pending Closing. Seller shall, at all reasonable times prior to
Closing, make its plants, properties, Books and Records (in respect of the
Business), and the Active Employees available during normal business hours to
the Buyer, its representatives, financial advisors, lenders and auditors, and
furnish or cause to be furnished to such persons during such period all such
information and data concerning the same or such additional financial and

33



--------------------------------------------------------------------------------



 



operating data related to the Business as such persons may reasonably request.
Subject to the Seller’s prior consent, which shall not be unreasonably withheld,
conditioned or delayed, Buyer shall be permitted to take copies or extracts from
any Books and Records or other information and data furnished hereunder.
Notwithstanding the above, Seller may limit access (including, but not limited
to, access to the Active Employees) to the extent it reasonably deems necessary
to avoid unreasonable disruption of the Business and Seller’s other operations.
Seller will reasonably cooperate with Buyer in contacting vendors, dealers,
customers and such other Persons as Buyer and its representatives may desire to
contact in connection with its investigation of the Business; provided, however,
that in no event shall any such contact occur without the prior consultation
with, approval of and participation by Seller.
     5.5 Employees. Seller shall permit Buyer to discuss the possibility of
employment with the Potential Employees.
     5.6 Taxes. Seller shall pay all Taxes arising from the sale of the Acquired
Assets pursuant hereto, including, but not limited to, Taxes arising pursuant to
bulk sales laws, if applicable.
     5.7 Supplemental Disclosure. Seller shall prior to Closing have the
continuing obligation to promptly supplement or amend the Disclosure Schedule
with respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule; provided, however, that for the purpose of
the rights and obligations of the Parties hereunder, any such supplemental or
amended disclosure shall not without the express written consent of Buyer (which
consent may be withheld in its sole discretion) be deemed to: (i) modify the
representations, warranties, covenants or agreements hereunder of Seller, or the
Disclosure Schedule; (ii) modify any of the conditions set forth in Article VI;
(iii) cure or prevent any such inaccuracy or failure; or (iv) limit or otherwise
affect the remedies available hereunder or otherwise to Buyer, except, in each
case, to the extent Buyer elects to consummate the Closing.
     5.8 Restrictive Covenants. Seller acknowledges and agrees that it is making
the covenants and agreements set forth in this Section 5.8 in recognition of the
following: (i) that in the course of owning and operating the Business, Seller
acquired, created and developed — and consequently possesses — substantial
knowledge and information of a proprietary and/or confidential nature regarding
the Business, including without limitation, customer and supplier information
and contacts, technical knowledge and expertise, financial information, data,
forecasts and projections, and market analyses; (ii) that Buyer will not be able
to realize the benefits of its purchase of the Business without the covenants
and agreements of Seller set forth in this Section 5.8, and (iii) that the
covenants and agreements set forth in this Section 5.8 are intended as a
material inducement to Buyer to enter into this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated herein and therein.
          (a) Non-Competition. Subject to the last sentence of this
Section 5.8(a), during the period commencing on the Closing Date and ending on
the second (2nd) anniversary thereof (the “Restriction Period”), the Seller
shall not (i) engage, directly or indirectly, anywhere in the world, in any
business that competes with the Business; or (ii) own an interest in, manage,

34



--------------------------------------------------------------------------------



 



operate, join, control or participate in or be associated with as a partner,
member, shareholder, co-venturer, employee, director, officer, agent,
consultant, lender or otherwise, any other person or entity that competes with
the Business, provided, however, that nothing in this Agreement shall prohibit
the Seller from acquiring an entity (or all or a portion of its assets) which
may be engaged in a business that competes with the Business, so long as, upon
consummation of the acquisition of such competing business, Seller shall cause
such acquired business to comply with, and promptly cease (but in any event
within sixty (60) days after delivery of written notice by Buyer therefor) any
activities which conflict with, the restrictions set forth in this Section
5.8(a) for the duration of the Restriction Period. For the avoidance of doubt
and notwithstanding anything to the contrary set forth in this Section 5.8(a),
Seller shall be permitted to engage in, and Seller shall not be in breach of
this Section 5.8(a) by engaging in the provision of any one or more of the
following services except to the extent that such services are directly related
to the Business: (a) IP services, including VoIP, IP video and IP service
testing, (b) data correlation and analysis services, (c) fault identification
services, and (d) dispatch services.
          (b) No Hire/Non-Solicitation Covenants. During the Restriction Period,
the Seller shall not and shall not assist any other person, anywhere in the
world, directly or indirectly, for its own account or for the account of any
other person or entity, solicit to hire any natural person employed by or
otherwise engaged to perform services for the Buyer, including, but not limited
to, the Hired Employees, or induce or attempt to induce any such person to
terminate their employment or business arrangement and/or relationship with
Buyer. Additionally, Seller shall not be an equity holder, investor (except as
an investor holding not more than one percent (1%) of the capital stock or
securities of a publically held company) lender, partner, consultant or
representative of any person engaging in or attempting to engage in any of the
foregoing. Notwithstanding the foregoing, Seller shall have the right to place
general solicitations for employment (such as “help wanted” ads) and to hire any
person (including any of Buyer’s employees or any Hired Employees) who respond
to such general solicitations, so long as such solicitations are not
specifically targeted to Buyer’s employees or the Hired Employees.
          (c) Restrictions on Solicitations of Customers. During the Restricted
Period, Seller shall not directly or indirectly solicit, divert, take away, or
attempt to divert or take away, from Buyer any of the business or patronage of
any of its customers, clients, accounts, vendors, or suppliers, and Seller shall
not assist any other Person to do so, or be a proprietor, equityholder, investor
(except as an investor holding not more than 1% of the capital stock or other
securities of a publicly held company), lender, partner, director, officer,
employee, consultant, or representative of any Person who does or attempts to do
so.
          (d) Remedies. In accordance with Section 8.10 of this Agreement, the
Seller acknowledges and agrees that the Buyer would experience substantial and
irreparable harm as a result of any breach of this Section 5.8 and, in addition
to any other rights and remedies the Buyer may have at law or in equity, Buyer
shall be entitled to an order of specific performance, injunction, restraining
order or such other interim or permanent equitable relief (without the
requirement to post bond) restraining a breaching party from committing any
violation of the covenants and obligations contained in this Section 5.8.

35



--------------------------------------------------------------------------------



 



          (e) If any provision of this Section 5.8 shall be adjudged to be
excessively broad as to duration, geographical scope, activity or subject, or
are held to be unreasonable, arbitrary, or against public policy or held to be
otherwise unenforceable, the Parties hereto intend that such provision shall be
deemed modified to the minimum degree necessary to make such provision valid and
enforceable under applicable Laws and that such modified provision shall
thereafter be enforced to the fullest extent possible.
          (f) Anything in this Section 5.8 to the contrary notwithstanding,
Seller shall have the unfettered right to sell to any third party (including
competitors of the Business) such portions of the Business not acquired by Buyer
hereunder without being in violation of the terms of this Section 5.8.
     5.9 Names. No more than thirty (30) days following the Closing Date, Seller
shall discontinue its use of all names set forth in Schedule 5.9, or words
similar thereto and shall file any such instruments necessary to terminate
Seller’s rights to such names and/or to transfer ownership of the same to Buyer.
     5.10 Exclusive Dealing. Unless this Agreement is terminated by either Party
pursuant to the terms of this Agreement, Seller will not:
          (a) solicit or initiate discussions or engage in negotiations with any
Person other than Buyer (whether or not such discussions are initiated by
Seller), with respect to the possible acquisition of the Business or the
Acquired Assets by such Person (whether by merger, purchase of capital stock,
purchase of assets, consolidation or otherwise);
          (b) provide any information with respect to the Business or the
Acquired Assets to any Person other than Buyer relating to the possible
acquisition of the Business or the Acquired Assets by such Person (whether by
merger, purchase of capital stock, purchase of assets, consolidation or
otherwise); or
          (c) enter into a transaction with any Person other than Buyer
concerning the possible acquisition of the Business or the Acquired Assets by
such Person (whether by merger, purchase of capital stock, purchase of assets,
consolidation or otherwise).
     5.11 Oracle and Express Manufacturing Agreement(s). Following the date of
execution of this Agreement, the Operating Company shall use its commercially
reasonable efforts to assist and cooperate with Buyer in obtaining agreements in
Buyer’s name (i) with Oracle USA, Inc. (“Oracle”) with respect to the same
licensing matters set forth in (a) that certain Oracle PartnerNetwork Agreement,
dated July 10, 2008, and (b) that certain Embedded Software License Distribution
Agreement, dated March 23, 2009, as amended, each between Oracle and the
Operating Company, and (ii) with Express Manufacturing Incorporated with respect
to the same matters set forth in that certain Turnkey Manufacturing Services
Agreement, dated as of August 15, 2003, by and between Express Manufacturing
Incorporated and Operating Company, as amended. Notwithstanding the foregoing,
the Operating Company shall not be required to incur any direct, out-of-pocket
costs in connection with Buyer entering into such agreements.

36



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT TO CLOSING
     6.1 General Conditions. The respective obligations of each Party to this
Agreement to effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions:
          (a) No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other Governmental Entity or other legal
or regulatory restraint or prohibition preventing the consummation of the
transactions contemplated hereby shall be in effect; nor shall there be any Law
enacted, entered, enforced or deemed applicable to such consummation that would
prohibit such consummation.
     6.2 Additional Conditions to Obligations of Seller. The obligations of the
Seller to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following express
conditions precedent, any of which may be waived, in writing, exclusively by the
Seller:
          (a) Representations and Warranties. The representations and warranties
of the Buyer contained in this Agreement shall be accurate in all material
respects (except for those representations and warranties that are by their
terms qualified by a standard of materiality, which representations and
warranties shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing as if made on and as of the Closing (other than
any such representations and warranties which by their express terms are made
solely as of a specified earlier date, which shall be accurate as of such
specified earlier date).
          (b) Performance. The Buyer shall have performed and complied with in
all material respects each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by the Buyer at or before the
Closing.
          (c) Closing Deliverables. On the Closing Date, the Buyer shall have
delivered to the Seller the cash and duly executed and delivered to the Seller
those closing documents for which Buyer is responsible, as specified in
Section 1.5(b) hereof.
     6.3 Additional Conditions to the Obligations of Buyer. The obligations of
the Buyer to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following express
conditions precedent, any of which may be waived, in writing, exclusively by the
Buyer:
          (a) [Intentionally deleted.]
          (b) Material Adverse Effect. No Material Adverse Effect shall have
occurred.

37



--------------------------------------------------------------------------------



 



          (c) Employment of Certain Potential Employees. Each of the Key
Employees listed on Schedule 6.3(c) shall have accepted the offer of employment
extended by Buyer and each of the Hired Employees shall have executed and
delivered to Buyer a non-disclosure/assignment of inventions/non-solicitation
agreement in favor of Buyer in such form as is reasonably acceptable to Buyer.
          (d) Representations and Warranties. The representations and warranties
of the Seller contained in this Agreement shall be accurate in all material
respects (except for those representations and warranties that are by their
terms qualified by a standard of materiality, which representations and
warranties shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing as if made on and as of the Closing (other than
any such representations and warranties which by their express terms are made
solely as of a specified earlier date, which shall be accurate as of such
specified earlier date).
          (e) Performance. The Seller shall have performed and complied with in
all material respects each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by Seller at or before the Closing
and Seller shall have delivered to Buyer a certificate to that effect, dated the
Closing Date, signed by a duly authorized officer of Seller.
          (f) Closing Deliverables. On the Closing Date, the Seller shall have
duly executed and delivered to the Buyer those closing documents for which the
Seller is responsible, as specified in Section 1.5(b) hereof.
          (g) Corporate Action. All corporate and other actions necessary to
authorize and effectuate the consummation of the transactions contemplated
hereby by Seller shall have been duly taken prior to the Closing.
          (h) Governmental Action; Damage to Property. There shall not have
occurred any (a) seizure by any Governmental Entity of all or a portion of the
Acquired Assets, or (b) damage, destruction or other impairment of or to all or
a portion of the Acquired Assets including, without limitation, damage,
destruction or other impairment caused by theft, fire, any casualty or the
negligence of any Person, including Seller.
ARTICLE VII
INDEMNITY AND SURVIVAL
     7.1 Buyer’s Indemnity. From and after the Closing but subject to
Sections 7.3 through 7.9 hereof, the Buyer shall indemnify, defend and hold
harmless the Seller and its officers, directors, shareholders, employees,
agents, successors and permitted assigns (“Seller Indemnified Parties”) from and
against any claim, liability, loss, loss of value, deficiency, penalty,
interest, fine, assessment, cost, damage or expense (including, without
limitation, court costs and reasonable attorneys’ and experts’ fees and
expenses) (collectively, “Losses”) arising out of or relating to:

38



--------------------------------------------------------------------------------



 



          (a) the breach of, or the failure to perform or satisfy any of, the
representations, warranties and covenants made by the Buyer in this Agreement,
in any certificate delivered at the Closing by the Buyer to the Seller in
connection with this Agreement, or any transfer instrument or any other
certificate, document, writing or instrument delivered at the Closing by the
Buyer pursuant to this Agreement, including, without limitation, the Ancillary
Agreements;
          (b) the failure of the Buyer to pay, perform and discharge the Assumed
Liabilities;
          (c) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
a person or entity with the Buyer in connection with the transactions
contemplated in this Agreement; and
          (d) any claim of a third party against Seller relating to the
ownership or operation of the Acquired Assets or the Business by Buyer after the
Effective Time (other than the Excluded Liabilities).
     7.2 The Seller’s Indemnity. From and after the Closing but subject to
Sections 7.3 through 7.9 hereof, the Seller shall indemnify, defend and hold
harmless the Buyer and its respective officers, managers, members, employees,
agents, successors and permitted assigns (the “Buyer Indemnified Parties”) from
and against any Losses arising out of or relating to:
          (a) the breach of, or the failure to perform or satisfy any of, the
representations, warranties and covenants made by the Seller in this Agreement,
in any certificate delivered by the Seller at the Closing in connection with
this Agreement, or any transfer instrument, or any other certificate, document,
writing or instrument delivered by the Seller at the Closing pursuant to this
Agreement, including, without limitation, the Ancillary Agreements;
          (b) the failure of the Seller to pay, perform or discharge the
Excluded Liabilities;
          (c) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any person or entity with the Seller in connection with the transactions
contemplated in this Agreement;
          (d) any claim of a third party against Buyer relating to the ownership
or operation of the Acquired Assets or the Business on or before the Effective
Time (other than Assumed Liabilities);
          (e) Product Liabilities, but only to the extent caused by or
attributable to products manufactured, sold or distributed, or services
performed or rendered by or on behalf of Seller and the Business or any of
Seller’s agents prior to the Effective Time; and

39



--------------------------------------------------------------------------------



 



          (f) any liability imposed on Buyer arising out of Seller’s failure to
comply with any applicable bulk sales or bulk transfer laws.
     7.3 Third Party Claims; Procedure.
          (a) Indemnified Parties. As used in this Article VII, the term
“Indemnified Party” shall mean any Seller Indemnified Party or any Buyer
Indemnified Party, as the case may be, which is asserting a claim for indemnity
pursuant to Section 7.1 or Section 7.2 of this Agreement (an “Indemnity Claim”).
Any Party against which an Indemnity Claim is asserted by an Indemnified Party
pursuant to this Article VII is referred to herein as an “Indemnifying Party.”
In the event that a party that is not a Buyer Indemnified Party or a Seller
Indemnified Party (a “Third Party”) asserts any Claims or seeks to collect any
Claim from an Indemnified Party (a “Third Party Claim”), such Indemnified Party
shall give prompt written notice to the Indemnifying Party of such event (a
“Third Party Claim Notice”). A Third Party Claim Notice shall specify, to the
extent known by the Indemnified Party, the nature of and specific basis for any
Third Party Claims or the nature of and specific basis of any suit, action,
investigation or proceeding set forth therein, the amount or the good faith
estimated amount thereof to the extent then practicable, and the basis of the
Indemnified Party’s request for indemnification under this Agreement.
Notwithstanding the foregoing, the failure of the Indemnified Party to provide a
Third Party Claim Notice shall not relieve the Indemnifying Party of its
indemnity obligations, except to the extent such failure prejudices the
Indemnifying Party.
          (b) Third Party Claims; Procedure. In the event that any Indemnified
Party seeks indemnification hereunder based on a Third Party Claim, the
Indemnifying Party shall have the right (without prejudice to the right of the
Indemnified Party to employ separate counsel at its own expense and to
participate in the defense of such Third Party Claim and in any compromise,
settlement or strategic decision relating thereto) to control the defense or
prosecution of such Third Party Claim at its own expense through counsel of its
own choosing if the Indemnifying Party gives notice thereof to the Indemnified
Party within thirty (30) days after receipt of the Third Party Claim Notice, or
such shorter time period as required so that the interests of the Indemnified
Party would not be materially prejudiced as a result of the failure to have
received such notice (the “Election Period”). Notwithstanding the preceding
sentence, the Indemnified Party is hereby authorized during the Election Period
to file any motion, answer or other pleading that shall be necessary or
appropriate to protect its rights or the rights of the Indemnifying Party. If
(i) the Election Period expires, or (ii) the Indemnifying Party notifies the
Indemnified Party during the Election Period that the Indemnifying Party does
not elect to defend or prosecute the Third Party Claim for which the Indemnified
Party would be entitled to indemnification hereunder, then the Indemnified Party
shall be entitled prosecute or defend the Third Party Claim and recover from the
Indemnifying Party all of the reasonable costs and expenses (including
reasonable attorney’s fees) associated therewith.
          (c) Cooperation. The Parties agree to cooperate with one another and
their respective counsel in contesting and defending any Third Party Claim in
any manner the other Party may reasonably request (including furnishing evidence
and testimony, and granting reasonable access to the pertinent books, records
and personnel (to the extent such personnel are available) in their possession
or control) so as to not expose the other Party to undue risk of loss

40



--------------------------------------------------------------------------------



 



or, if appropriate and related to the Claim in question, in making (i) any
counterclaim against the Third Party asserting the Claims, or (ii) any cross
complaint against any Person.
          (d) No Settlement. Notwithstanding anything in this Section 7.3 to the
contrary, the Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld, delayed
or conditioned), (i) settle or compromise any Third Party Claim or consent to
the entry of any judgment with respect to such Third Party Claim that does not
include, as an unconditional term thereof, the execution and delivery by the
Third Party claimant or plaintiff to the Indemnified Party of a written release
from all liability in respect to such Third Party Claim, or (ii) settle or
compromise any Third Party Claim in any manner that may materially and adversely
affect the Indemnified Party.
     7.4 Direct Claims. In the event that the Indemnified Party has a Claim,
including an Indemnity Claim hereunder, that does not involve a Third Party
Claim, or knowledge of facts that could give rise to such a Claim, the
Indemnified Party shall transmit to the Indemnifying Party a written notice (the
“Direct Claim Notice”) describing in reasonable detail the nature of the Claim,
the amount or the good faith estimated amount thereof to the extent then
practicable, and the basis for the request for indemnification under this
Agreement. Notwithstanding the foregoing, the failure of the Indemnified Party
to provide a Direct Claim Notice shall not relieve the Indemnifying Party of its
indemnity obligations, except to the extent such failure prejudices the
Indemnifying Party or to the extent such Direct Claim Notice is not timely
pursuant to Section 7.5 hereof. If the Indemnifying Party does not notify the
Indemnified Party within thirty (30) days after delivery of the Direct Claim
Notice that it disputes such Indemnity Claim, the Indemnity Claims specified in
the Direct Claim Notice will be deemed payable by the Indemnifying Party
hereunder. If the Indemnifying Party has timely disputed such Indemnity Claim,
the Parties shall negotiate in good faith for a thirty (30) day period after
receipt of the Direct Claim Notice to resolve such Indemnity Claim. If no
resolution is reached within such thirty (30) day period, the dispute regarding
the Indemnity Claim shall be resolved by litigation in a court of competent
jurisdiction. Notwithstanding any of the foregoing, (i) the provisions of this
Section 7.4 shall have no effect on the right of any party to seek injunctive or
other equitable remedy and the provisions of this Section 7.4 shall have no
application in such instance and (ii) the provisions of this Section 7.4 shall
have no effect on Buyer’s right to exercise its rights of set off under the
express terms of the Note.
     7.5 Survival of Representations and Warranties and Time Limitation on
Indemnification. All of the representations and warranties set forth in this
Agreement shall survive the Closing and the consummation of the transactions
contemplated by this Agreement for a period of eighteen (18) months, except in
the case of (A) the representations and warranties set forth in Sections 2.1,
2.2., the first two sentences of 2.9(a), 2.20, 3.1, 3.2, 3.3 and 3.6, which
shall survive forever, and (B) the representations and warranties set forth in
Sections 2.8, 2.10, 2.11, 2.17, 2.23 and 2.24, which shall survive for thirty
(30) days beyond the applicable statute of limitations established by law. Any
assertion by any Indemnified Party that an Indemnifying Party is liable for
indemnification under the terms of this Article VII must be made in writing and
must be given to the Indemnifying Party on or prior to the expiration of the
applicable survival period hereunder.

41



--------------------------------------------------------------------------------



 



     7.6 Limitation on Indemnity.
          (a) Indemnity Basket. Notwithstanding any other provision of this
Agreement to the contrary, the Parties acknowledge and agree that an
Indemnifying Party shall not be liable to an Indemnified Party in respect of any
Indemnity Claim made pursuant to Sections 7.1 or 7.2 hereunder until the amount
of Claims comprising the Indemnity Claim(s), individually or in the aggregate,
exceeds Ten Thousand US Dollars (US$10,000) (the “Indemnity Basket”), provided,
however, that if such Indemnity Claims exceed the Indemnity Basket, an
Indemnifying Party shall be liable and the Indemnified Party may recover for all
such Claims in excess of the Indemnity Basket, subject to the Indemnity Cap (as
defined in Section 7.6(b). Notwithstanding the foregoing, the Parties hereby
agree that any Indemnity Claim which arises out of or relates to a breach by
Seller of its obligations to make payments of amounts received by Seller on
Buyer’s behalf pursuant to Section 1.6 or Pre-closing Warranty Claims in excess
of Six Hundred Thirty-eight Thousand Four Hundred Seventy-two US Dollars
($638,472) shall not be subject to the Indemnity Basket. The Indemnifying Party
shall be liable to the Indemnified Party for the entire amount of any Indemnity
Claim which arises out of or relates to a breach by Seller of its obligations to
make payments of amounts received by Seller on Buyer’s behalf pursuant to
Section 1.6 or Pre-closing Warranty Claims in excess of Six Hundred Thirty-eight
Thousand Four Hundred Seventy-two US Dollars ($638,472).
          (b) Indemnity Cap. The Parties acknowledge and agree that, except as
otherwise provided in the last sentence of this paragraph, (i) in no event shall
Seller ever be required to indemnify the Buyer Indemnified Parties for Indemnity
Claims made pursuant to Section 7.2(a) of this Agreement in any amount exceeding
an aggregate of thirty-five percent (35%) of the Purchase Price, and (ii) in no
event shall Buyer ever be required to indemnify the Seller Indemnified Parties
for Indemnity Claims made pursuant to Section 7.1(a) of this Agreement in any
amount exceeding Fifteen Percent (15%) of the Purchase Price (each, an
“Indemnity Cap”). Each Party agrees to use its best efforts to mitigate any
Claim. Whenever an Indemnifying Party is required to indemnify and hold harmless
an Indemnified Party from and against, or to reimburse an Indemnified Party for,
a Claim, such Indemnifying Party will, subject to the provisions of this
Article VII, pay the Indemnified Party the amount of such Claim, reduced by the
net proceeds of any insurance policy or any Tax benefits realized by the
Indemnified Party with respect to such Claim. The Parties hereby agree that any
indemnification payments made pursuant to this Agreement shall be treated for
all Tax purposes as an adjustment to the Purchase Price. Notwithstanding the
foregoing, the Parties agree that the Indemnity Cap shall not apply in the case
of any Indemnity Claim that arises out of or relates to (w) the breach of, or
the failure to perform or satisfy any of, the representations, warranties or
covenants made in Sections 1.6 (but only with respect to Seller’s obligations to
make payments of amounts received by Seller on Buyer’s behalf pursuant to such
Section 1.6), 2.8, the first two sentences of 2.9(a), 2.11 or 2.17, (x) an act
or omission (or series of acts or omissions) which constitutes fraud or willful
concealment; (y) a Permitted Lien, or (z) an Excluded Liability.
     7.7 Scope of Representations and Warranties of the Parties. Except as and
to the extent expressly set forth in this Agreement (together with the schedules
attached hereto and the items delivered pursuant to this Agreement) and/or the
Ancillary Documents, the Parties make no representations or warranties
whatsoever, and disclaim all liability and responsibility for any

42



--------------------------------------------------------------------------------



 



representation, warranty, statement made or information communicated (orally or
in writing) to the other Party including, but not limited to, any opinion,
information or advice that many have been provided to any Party by any officer,
stockholder, director, employee, advisor, legal counsel or any other agent,
consultant or representative of such Party.
     7.8 No Consequential or Special Damages; No Multiplier.
          (a) The Buyer acknowledges and agrees that the Seller shall have no
obligation to indemnify or hold harmless the Buyer Indemnified Parties, or any
of them, for consequential damages, special damages, incidental damages,
punitive damages, lost profits, unrealized expectations or other similar items,
nor shall any damages be calculated using a “multiplier” or any other similar
method having a similar effect.
          (b) In determining the foregoing thresholds and in otherwise
determining the amount of any Indemnity Claims for which any Indemnified Party
is entitled to assert a Claim for indemnification hereunder, the amount of any
such Indemnity Claims shall be determined after deducting therefrom the amount
of any insurance proceeds and other third party recoveries actually received by
such Indemnified Party in respect of such Indemnity Claims and the amount of any
tax benefit related thereto. If an indemnification payment is received by any
Indemnified Party, and such Indemnified Party later receives insurance proceeds,
other third party recoveries or tax benefits in respect of the related Indemnity
Claims, such Indemnified Party shall immediately pay to the Indemnifying Party a
sum equal to the lesser of (a) the actual amount of such insurance proceeds,
other third party recoveries and tax benefits, or (b) the actual amount of the
indemnification payment previously paid by the Indemnifying Party with respect
to such Losses.
     7.9 Exclusive Remedy. Except in the case of fraud or willful concealment,
notwithstanding any other provision of this Agreement to the contrary, Buyer and
Seller agree that following the Closing, their sole and exclusive remedy with
respect to any Losses under this Agreement shall be in accordance with, and
limited by the provisions set forth in this Article VII.
ARTICLE VIII
MISCELLANEOUS
     8.1 Press Releases and Announcements. Neither the Buyer nor the Seller
shall issue (and each of them shall cause its parents, subsidiaries and
affiliates not to issue) without the prior approval of the other, any press
release or public disclosure relating to the subject matter of this Agreement;
provided, however, that either of the Buyer or the Seller may make any public
disclosure it believes in good faith is required by Law, regulation or stock
exchange rule (in which case the disclosing Party shall advise the other, and
the other shall, if practicable, have the right to consult with the releasing
party with respect to such press release or announcement prior to its
publication).
     8.2 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted

43



--------------------------------------------------------------------------------



 



assigns and, to the extent expressly specified herein, Buyer Indemnified Parties
and the Seller Indemnified Parties.
     8.3 Action to be Taken by Affiliates. The Parties shall cause their
respective parents, subsidiaries, affiliates and representatives to comply with
all of the obligations specified in this Agreement to be performed by them.
     8.4 Entire Agreement. This Agreement (including the documents referred to
herein) and the Confidentiality Agreements between Buyer and the Seller dated
November 28, 2008 and between A. Stephen Johns and Seller dated September 22,
2008 (the “Confidentiality Agreements”) constitute the entire agreement among
the Parties that are signatories hereto and thereto. This Agreement supersedes
any prior agreements or understandings among the Parties and any representations
or statements made by or on behalf of the Seller or any of their respective
parents, subsidiaries or affiliates to the Buyer, whether written or oral, with
respect to the subject matter hereof, other than the Confidentiality Agreements.
The Confidentiality Agreements, insofar as they cover information relating
exclusively or primarily to the Business, or the Hired Employees, shall
terminate effective as of the Closing, but shall remain in effect insofar as it
covers other information disclosed thereunder.
     8.5 Succession and Assignment. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the Seller (in the case of an assignment by the Buyer) or the Buyer
(in the case of an assignment by the Seller), which written approval shall not
be unreasonably withheld, delayed or conditioned. This Agreement shall be
binding upon and inure to the benefit of the Parties and their permitted
successors and permitted assigns.
     8.6 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four
(4) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, or one (1) Business Day after it is sent for
next business day delivery via a reputable nationwide overnight courier service,
in each case to the intended recipient as set forth below:
          If to the Seller:
Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, PA 15024
Facsimile: (412) 820-1539
Attention: Sara M. Antol, General Counsel
          Copy to:
Babst, Calland, Clements and Zomnir, P.C.
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222

44



--------------------------------------------------------------------------------



 



Facsimile: (412) 394-6576
Attention: Christian A. Farmakis, Esq.
                         Joseph S. Koscinski, Esq.
          If to the Buyer:
Cheetah Technologies, L.P.
c/o The Hawthorne Group, Inc.
500 Greentree Commons
381 Mansfield Avenue
Pittsburgh, PA 15220
Facsimile: (412) 928-7715
Attention: John F. Hensler
          and to:
Rosetta Capital Corporation
Sainte Claire Plaza, Suite 400
1121 Boyce Road
Pittsburgh, PA 15241
Facsimile: (724) 969-0733
Attention: Thomas D. Wright, Jr.
          With a copy to:
Eckert Seamans Cherin & Mellott, LLC
600 Grant Street, 44th Floor
Pittsburgh, PA 15219
Facsimile: (412) 566-6099
Attention: Louis J. Moraytis, Esq.
Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
which it is intended. Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
to it by giving the other Parties notice in the manner herein set forth.
     8.7 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

45



--------------------------------------------------------------------------------



 



     8.8 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.
     8.9 Expenses. Except as otherwise specifically provided to the contrary in
this Agreement, each of the Parties shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
     8.10 Specific Performance. The Parties acknowledge and agree that each
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached by the others. Accordingly, in addition to any other right or
remedy to which the non-breaching party may be entitled hereunder, the Parties
agree that the non-breaching Party may be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the breaching Party(ies) and the matter (without posting any
bond or other undertaking).
     8.11 Governing Law. This Agreement and any disputes hereunder shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania without giving effect to any choice or conflict of
law provision or rule (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the Commonwealth of Pennsylvania.
     8.12 Termination; Effect of Termination.
          (a) Termination. Except as provided in Section 8.12(b), this Agreement
may be terminated at any time prior to the Closing:
               (i) by mutual agreement of the Buyer and Seller;
               (ii) by Buyer or Seller if: (i) the Closing has not occurred
before 5:00 p.m. (Eastern Time) on May 30, 2009 (provided, however, that the
right to terminate this Agreement under this Section 8.12(a)(ii) shall not be
available to any Party whose failure to fulfill any obligation hereunder has
been the cause of, or resulted in the failure of the Closing to occur on or
before such date); (ii) there shall be a final nonappealable order of a
Governmental Entity preventing consummation of transactions contemplated hereby;
or (iii) there shall be any

46



--------------------------------------------------------------------------------



 



Law enacted, promulgated or issued by any Governmental Entity that would make
consummation of such transactions illegal;
               (iii) by Buyer if it is not in breach of its representations,
warranties, covenants and agreements under this Agreement and there has been a
breach of any representation, warranty, covenant or agreement contained in this
Agreement on the part of the Seller and (i) the Seller is not using commercially
reasonable efforts to cure such breach, or has not cured such breach within
thirty (30) days, after notice of such breach to the Seller (provided, however,
that, no cure period shall be available for a breach which by its nature cannot
be cured) and (ii) as a result of such breach any of the conditions set forth in
Section 6.1 or Section 6.3, as the case may be, would not be satisfied prior to
the date specified in Section 8.12(a)(i); and
                    (iv) by the Seller if it is not in breach of its
representations, warranties, covenants and agreements under this Agreement, and
there has been a breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of Buyer and (i) Buyer is not using its
commercially reasonable efforts to cure such breach, or has not cured such
breach within thirty (30) days, after notice of such breach to Buyer (provided,
however, that no cure period shall be available for a breach which by its nature
cannot be cured), and (ii) as a result of such breach any of the conditions set
forth in Section 6.1 or Section 6.2, as the case may be, would not be satisfied
as of the date specified in Section 8.12(a)(i).
          (b) Effect of Termination. In the event of a valid termination of this
Agreement as provided in Section 8.12(a), this Agreement shall forthwith become
void and there shall be no liability or obligation with respect hereto;
provided, however, that each Party shall remain liable for any breaches of this
Agreement in accordance with its terms prior to its termination; and provided
further that, the provisions of Sections 5.1(c) and (d), Section 8.1,
Section 8.9 and this Section 8.12, as well as the Confidentiality Agreement,
shall remain in full force and effect and survive any termination of this
Agreement.
     8.13 Bulk Transfer Laws. The Buyer acknowledges that the Seller will not
comply with the provisions of the bulk transfer Laws of any jurisdiction in
connection with the transactions contemplated by this Agreement. In the event
sales, use, transfer or similar Taxes are required in connection with the
transactions contemplated by this Agreement, the Buyer and Seller shall each pay
one-half of such Taxes.
     8.14 Disclosure Schedule. The information in the Disclosure Schedule
constitutes (a) exceptions to particular representations, warranties, covenants
and obligations of the Seller as set forth in this Agreement, or
(b) descriptions or lists of assets and liabilities and other items referred to
in this Agreement. If there is any inconsistency between the statements in this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in this
Agreement will control. A description of an item on one section of the
Disclosure Schedule shall apply to all other sections of the Disclosure Schedule
to which such reference relates.
     8.15 Construction.

47



--------------------------------------------------------------------------------



 



          (a) The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.
          (b) Any reference to any federal, state, local, or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
          (c) The section headings contained in this Agreement are inserted for
convenience only, and shall not affect in any way the meaning or interpretation
of this Agreement.
          (d) Any reference herein to an Article, section or clause shall be
deemed to refer to an Article, section or clause of this Agreement, unless the
context clearly indicates otherwise.
          (e) All references to “$” and “Dollars” refer to currency of the
United States of America.
     8.16 Waiver of Jury Trial. To the extent permitted by applicable Laws, each
Party hereby irrevocably waives all rights to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of any Party in the negotiation, administration,
performance and enforcement of this Agreement.
     8.17 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     8.18 Counterparts and Electronic Signature. This Agreement may be executed
in one (1) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signature.
     8.19 Definitions. Capitalized terms used herein shall have the meanings
ascribed to such terms in Schedule 1 to this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                  CHEETAH TECHNOLOGIES, L.P. a Pennsylvania limited partnership
   
 
                By: CTGP, LLC, its general partner    
 
           
 
  By:   /s/ Robert A. Pietrandrea    
 
           
 
  Name:   Robert A. Pietrandrea    
 
  Title:   Manager    
 
                TOLLGRADE COMMUNICATIONS, INC., a Pennsylvania corporation    
 
           
 
  By:   /s/ Joseph A. Ferrara    
 
           
 
  Name:   Joseph A. Ferrara    
 
  Title:   Chief Executive Officer    
 
                TOLLGRADE COMMUNICATIONS, INC., a Delaware corporation    
 
           
 
  By:   /s/ Sara M. Antol    
 
           
 
  Name:   Sara M. Antol    
 
  Title:   Secretary    

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]

49



--------------------------------------------------------------------------------



 



SCHEDULE 1
DEFINITIONS
     “Accounting Standards” means the accounting principles and methodology
applied by Seller related to the preparation of the Financial Statements and the
Latest Balance Sheet.
     “Accounts Receivable” has the meaning set forth in Section 1.1(a)(x) of the
Agreement.
     “Affiliate” means any Person who controls, is controlled by, or is under
common control with, the designated entity. Ownership, directly or indirectly,
of 20% or more of the voting stock or other equity interest shall be deemed to
constitute control.
     “Acquired Assets” has the meaning set forth in Section 1.1(a) of the
Agreement.
     “Active Employee’ has the meaning set forth in Section 4.1 of the
Agreement.
     “Assigned Contracts has the meaning set forth in Section 1.1(a)(iii) of the
Agreement.
     “Assumed Liabilities” means the liabilities and obligations of Seller
assumed by Buyer under Section 1.3(c) of the Agreement.
     “Books and Records” has the meaning set forth in Section 1.1(a)(vii) of the
Agreement.
     “Business Benefit Plan” has the meaning set in Section 2.17(a) of the
Agreement.
     “Buyer Employee Obligations’ has the meaning set forth in Section 4.3 of
the Agreement.
     “Claim” has the meaning set forth in Section 7.1 of the Agreement.
     “Closing” has the meaning set forth in Section 1.5 of the Agreement.
     “Closing Date has the meaning set forth in Section 1.5 of the Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Contracts” has the meaning set forth in Section 1.1(a)(iii) of the
Agreement.
     “Direct Claim Notice” has the meaning set forth in Section 7.4 of the
Agreement.
     “Election Period” has the meaning set forth in Section 7.3(b) of the
Agreement.
     “Employee Benefit Plan” has the meaning set forth in Section 2.17(a) of the
Agreement.
     “Environmental Laws” means all environmental or health and safety statutes,
ordinances, regulations, orders, directives, decrees, permits, governmental
approvals, contractual

Schedule A - Page 1



--------------------------------------------------------------------------------



 



requirements and requirements of common law concerning (i) activities relating
to the Business, (ii) the Acquired Assets or any other properties or assets
owned, leased or operated by Seller in connection with the Business,
(iii) repairs or construction of any improvements, (iv) handling of any
materials, (v) discharges into the air, soil, surface, water or ground water,
and (vi) storage, treatment or disposal of any waste at or connected with any
activity at such properties.
     “Equipment” has the meaning set forth in Section 1.1(a)(ii) of the
Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means an entity the employees of which are treated as the
employees of Seller under Section 414(b), (c), (m) or (o) of the Code.
     “Financial Statements” has the meaning set forth in Section 2.4 of the
Agreement.
     “GAAP” has the meaning set forth in Section 2 of the Agreement.
     “Governmental Entity” means the government of the United States, any state
or political subdivision thereof, any foreign country and any entity exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government.
     “Hired Employee” means any Active Employee of Seller to whom Buyer offers
employment after the Closing Date and who accepts such offer and commences such
employment.
     “Indemnified Parties” has the meaning set forth in Section 7.1 of the
Agreement.
     “Indemnified Party” has the meaning set forth in Section 7.3(a) of the
Agreement.
     “Indemnifying Party” has the meaning set forth in Section 7.3(a) of the
Agreement.
     “Indemnity Basket” has the meaning set forth in Section 7.6 of the
Agreement.
     “Information” has the meaning set forth in Section 5.1(a) of the Agreement.
     “Intellectual Property” has the meaning set forth in Section 1.1(a)(iv) of
the Agreement.
     “Inventory” has the meaning set forth in Section 1.1(a)(i) of the
Agreement.
     “IP” means Internet Protocol.
     “IRS” means the Internal Revenue Service.
     “Latest Balance Sheet” means the unaudited balance sheet and related
statement of income for the period ended February 21, 2009, which is attached
hereto as Exhibit K.

Schedule A - Page 2



--------------------------------------------------------------------------------



 



     “Laws” means any and all (i) statutes, laws, rules, regulations, ordinances
or codes of any Governmental Entity; (ii) permits and (iii) orders, decisions,
injunctions, judgments, awards, decrees of and/or agreements with any
Governmental Entity.
     “Lawsuit” means any action, claim, demand, suit, proceeding, arbitration,
administrative action or investigation.
     “Leases” means leases of Equipment and other tangible personal property and
other leases of Acquired Assets or intangible personal property, in each case
whether classified as a capital or operating lease for accounting purposes.
     “Liabilities” means any liability or obligation of any kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
     “Licensed Seller Intellectual Property” has the meaning set forth in
Section 2.13(b) of the Agreement.
     “Material Adverse Effect” has the meaning set forth in the preamble of
Article II of the Agreement.
     “Material Contract” has the meaning set forth in Section 2.13(b) of the
Agreement.
     “Multiemployer Plan” has the meaning set forth in Section 2.17(a) of the
Agreement.
     “Open Orders” means (i) all open orders for goods and services with
customers of the Business and (ii) except for any order which is an Excluded
Asset, all open orders for goods and services with suppliers of the Business.
     “Owned Intellectual Property” has the meaning set forth in Section 2.13(a)
of the Agreement.
     “Permits” means all governmental permits, licenses, registrations, orders
approvals and authorizations relating to the Business.
     “Person” shall mean an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
limited liability company, or any other entity of whatever nature.
     “Post-closing Warranty Claims” means Warranty Claims arising out of or
relating to goods and services manufactured, sold or distributed in the conduct
of the Business on or after the Effective Time.
     “Potential Employees” has the meaning set forth in Section 4.2(a) of the
Agreement.

Schedule A - Page 3



--------------------------------------------------------------------------------



 



     “Pre-closing Warranty Claims” means Warranty Claims arising out of or
relating to goods and services manufactured, sold or distributed in the conduct
of the Business prior to the Effective Time, but which are to be performed on or
after the Effective Time.
     “Prepaid Expenses” has the meaning set forth in Section 1.1(a)(xiii) of the
Agreement.
     “Product Liability” means liabilities and obligations for property damage,
death or personal injury arising from, caused by or attributable to, products
manufactured, sold or distributed, or services performed or rendered in
connection with the Business.
     “Purchase Price has the meaning set forth in Section 1.2 of the Agreement.
     “Restricted Period” shall have the meaning set forth in Section 5.8(a) of
the Agreement.
     “Security Interest” means any mortgage, lien, pledge, security interest,
encumbrance, change, title retention or security agreement or other similar or
dissimilar lien, whether arising by contract, operation of Law or otherwise.
     “Seller Employee Obligation” has the meaning set forth in Section 4.3(a) of
the Agreement.
     “Seller Intellectual Property” has the meaning set forth in
Section 1.1(a)(iv) of the Agreement.
     “Seller’s Knowledge” has the meaning set forth in Article II of the
Agreement.
     “Seller Retained Employee” has the meaning set forth in Section 4.2(b) of
the Agreement.
     “Software” means all software owned, developed, licensed or used, including
(i) all modifications, enhancements, fixes, updates, upgrades, bypasses and
workarounds, (ii) the source code and object code for any of the foregoing and
(iii) all operating systems, bridgeware, firmware, middleware and utilities.
     “Taxes” mean all income or profits taxes (including, but not limited to,
federal income taxes and state income taxes), estimated taxes, payroll and
employee withholding taxes, unemployment insurance, social security taxes, sales
and use taxes, duties, ad valorem taxes, value added taxes, excise taxes,
capital stock or franchise taxes, gross receipts taxes, business license taxes,
occupation taxes, real and personal property taxes, stamp taxes, environmental
taxes, recordation fees, transfer taxes, workers’ compensation, and other
governmental charges and other obligations of the same or of a similar nature to
any of the foregoing (including any interest or penalties relating to any of the
foregoing), which a corporation or other entity may be required to pay, withhold
or collect, imposed by any federal, territorial, state, local, or foreign
government or any agency or political subdivision of any such government;

Schedule A - Page 4



--------------------------------------------------------------------------------



 



     “Tax Returns” mean all reports, returns, declarations, statements, forms or
other information to be supplied to a Governmental Entity responsible for the
imposition of Taxes in connection with Taxes.
     “Technical Information” has the meaning set forth in Section 1.1(a)(v) of
the Agreement.
     “Third Party” has the meaning set forth in Section 7.3 of the Agreement.
     “Third Party Claim” has the meaning set forth in Section 7.3 of the
Agreement.
     “Third Party Claim Notice” has the meaning set forth in Section 7.3 of the
Agreement.
     “VoIP” means Voice over Internet Protocol.
     “Warranty Claim” means a claim for the repair or replacement of products or
services provided by the Business under unexpired warranties or for credits or
price adjustments for such products or services, as a result of their failure to
perform in accordance with the warranties made in connection with their sale.

Schedule A - Page 5